Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 1 of 93 PageID #: 1649




                             EXHIBIT 1
Case 1:18-cv-00850-MN-CJB
  Case                    Document69
        1:13-cv-02058-RGA Document 51-1Filed
                                          Filed 08/07/19Page
                                             02/20/15     Page
                                                             1 of2 14
                                                                   of 93 PageID
                                                                      PageID    #: 1650
                                                                             #: 1651
                                                                                          1


      1                        UNITED STATES DISTRICT COURT

      2                        FOR THE DISTRICT OF DELAWARE

      3        DRAGON INTELLECTUAL PROPERTY :           CA NO. 13-2058-RGA

      4        LLC                                 :    13-2061,13-2062

      5                        Plaintiff,          :    13-2063,13-2064,

      6                                            :    13-2065,13-2066,

      7        v.                                  :    13-2067,13-2068,

      8                                            :    13-2069-RGA

      9        APPLE INC., et al                   :    February 18, 2015

     10                                            :

     11                        Defendants,         :    2:01 O'clock p.m.

     12        ............................. :

     13

     14

     15

     16

     17                         TRANSCRIPT OF DISCOVERY DISPUTE

     18                     BEFORE THE HONORABLE RICHARD G. ANDREWS

     19                            UNITED STATES DISTRICT JUDGE

     20

     21

     22     APPEARANCES:

     23

     24     For Plaintiff:           BAYARD, P.A.

     25                              BY:    STEPHEN B. BRAUERMAN, ESQ
Case 1:18-cv-00850-MN-CJB
  Case                    Document69
        1:13-cv-02058-RGA Document 51-1Filed
                                          Filed 08/07/19Page
                                             02/20/15     Page
                                                             2 of3 14
                                                                   of 93 PageID
                                                                      PageID    #: 1651
                                                                             #: 1652
                                                                                          2


      1                                           -and-

      2                              FREITAS ANGELL & WEINBERG, ESQ

      3                              BY:    JESSICA N. LEAL, ESQ

      4

      5

      6     For Defendants:          MORRIS, NICHOLS, ARSHT & TUNNELL

      7                              BY:    RODGER D. SMITH, II, ESQ

      8                              For Defendants Dish & AT&T

      9

     10                              POTTER, ANDERSON & CORROON

     11                              BY:    DAVID E. MOORE, ESQ

     12                                           -and-

     13                              BOIES, SCHILLER & FLEXNER

     14                              BY:    MICHAEL D. JAY, ESQ

     15                              For Defendant Apple

     16

     17                              MORRIS, NICHOLS, ARSHT & TUNNELL

     18                              BY:    ETHAN H. TOWNSEND, ESQ

     19                              For Defendants Comcast, Cox, Charter,

     20                              Verizon & Timer Warner Cable

     21

     22                              POTTER, ANDERSON & CORROON

     23                              BY:    PHILIP A. ROVNER, ESQ

     24                              For Defendant Sirius XM

     25
Case 1:18-cv-00850-MN-CJB
  Case                    Document69
        1:13-cv-02058-RGA Document 51-1Filed
                                          Filed 08/07/19Page
                                             02/20/15     Page
                                                             3 of4 14
                                                                   of 93 PageID
                                                                      PageID    #: 1652
                                                                             #: 1653
                                                                                          3


      1                              ASHBY & GEDDES

      2                              BY:    ANDREW C. MAYO, ESQ

      3                                           -and-

      4                              AKIN GUMP STRAUSS HAUER & FELD

      5                              BY:    JOHN WITTENZELLNER, ESQ

      6                              For Defendant Direct

      7

      8                              RICHARDS, LAYTON & FINGER

      9                              BY:    KELLY E. FARNAN, ESQ

     10                              For Defendant Time Warner Cable

     11

     12

     13

     14

     15

     16

     17

     18

     19     Court Reporter:                 LEONARD A. DIBBS

     20                                     Official Court Reporter

     21

     22

     23

     24

     25
Case 1:18-cv-00850-MN-CJB
  Case                    Document69
        1:13-cv-02058-RGA Document 51-1Filed
                                          Filed 08/07/19Page
                                             02/20/15     Page
                                                             4 of5 14
                                                                   of 93 PageID
                                                                      PageID    #: 1653
                                                                             #: 1654
                                                                                           4


      1                                P R O C E E D I N G S

      2

      3                 THE COURT:     All right.    Please be seated.

      4                 So this is a discovery conference in Dragon

      5     Intellectual Property LLC vs. Apple, number 13-2058 plus about

      6     eight or nine other cases.

      7                 You might as well as tell me who's here and then we can

      8     address the issues.

      9                 Who represents the plaintiff here, Mr. Brauerman?

     10                 MR. BRAUERMAN:      Good afternoon, your Honor.

     11                 Steve Brauerman from Bayard.         I am joined at counsel

     12     table with Jessica Leal from Freitas, Angell & Weinberg.

     13                 With your Honor's permission, she'll address the Court

     14     today.

     15                 THE COURT:     Good afternoon.      Welcome.

     16                 All right.     For the defendants?

     17                 MR. MAYO:    Good afternoon, your Honor.         Andrew Mayo

     18     from Ashby & Geddes for Direct TV.

     19                 I'm joined by my co-counsel from Akin Gump, John

     20     Wittenzellner.

     21                 MS. FARNAN:     Good afternoon, your Honor.         Kelly Farnan

     22     from Richards, Layton and Finger for Time Warner Cable.

     23                 MR. ROVNER:     Good afternoon, your Honor.         Phil Rovner

     24     from Potter, Anderson & Corroon for Sirius XM.

     25                 MR. TOWNSEND:     Good afternoon, your Honor.         Ethan
Case 1:18-cv-00850-MN-CJB
  Case                    Document69
        1:13-cv-02058-RGA Document 51-1Filed
                                          Filed 08/07/19Page
                                             02/20/15     Page
                                                             5 of6 14
                                                                   of 93 PageID
                                                                      PageID    #: 1654
                                                                             #: 1655
                                                                                          5


      1     Townsend from Morris Nichols on behalf of Comcast, Charter, Cox,

      2     Verizon & Time Warner.

      3                 MR. SMITH:     Good afternoon, your Honor.         Rodger Smith

      4     from Morris Nichols on behalf of AT&T and Dish Network.

      5                 MR. MOORE:     Good afternoon, your Honor.         Dave Moore

      6     from Potter, Anderson & Corroon on behalf of Apple.               With me

      7     today is Mike Jay from Boies Schiller.

      8                 THE COURT:     All right.

      9                 Mr. Jay, correct?

     10                 MR. JAY:    Correct.

     11                 THE COURT:     Okay.   All right.     So, this is your

     12     request, Mr. Jay.       I have read the letters.

     13                 I have a pretty good idea of what I want to do, but

     14     tell me your view of the thing is, anything that you want me to

     15     take into account right now.

     16                 MR. JAY:    Sure.    Sort of in reading the letters, what

     17     may not be clear, all we're asking for is for them to go through

     18     about 40 references, it's not 60 plus references.

     19                 In our contentions, we ever chartered about 40

     20     references and go through not provide, you know, some 30 page

     21     summary of each reference.

     22                 What we want -- what we are asking them is for them to

     23     go through and just identify what limitations they think a

     24     particular reference doesn't disclose and why they think it

     25     doesn't disclose that.
Case 1:18-cv-00850-MN-CJB
  Case                    Document69
        1:13-cv-02058-RGA Document 51-1Filed
                                          Filed 08/07/19Page
                                             02/20/15     Page
                                                             6 of7 14
                                                                   of 93 PageID
                                                                      PageID    #: 1655
                                                                             #: 1656
                                                                                             6


      1                 They argue in their letter, that doesn't have any value

      2     to us.    We disagree with that.

      3                 First of all, it will help us to pare back references.

      4     As we get further along in the case and we get to trial,

      5     obviously we're not going to go forward on 40 references.                 This

      6     will, you know, certainly inform that decision.

      7                 In addition to that, often times issues of invalidity

      8     are interrelated with non-infringement.

      9                 So, positions they take on prior art can certainly

     10     affect our non-infringement arguments as well.

     11                 So, we think there's value in that.           And basically,

     12     what we're asking them to do now is no different than what they

     13     asked of us.

     14                 They argue in their letter that, well, this is

     15     different because each defendant knows how their products work.

     16                 Well, Apple, for instance, has 80,000 employees.              Yes,

     17     there are some people there who know how the products work, but

     18     to respond to a non-infringement interrogatory, those engineers

     19     who know how the products work aren't going to be responding to

     20     that interrogatory.

     21                 THE COURT:     Just a for instance.       What was one Apple

     22     accused product?

     23                 MR. JAY:    IPad Nano.

     24                 THE COURT:     I know what that is.

     25                 How many accused products were there?
Case 1:18-cv-00850-MN-CJB
  Case                    Document69
        1:13-cv-02058-RGA Document 51-1Filed
                                          Filed 08/07/19Page
                                             02/20/15     Page
                                                             7 of8 14
                                                                   of 93 PageID
                                                                      PageID    #: 1656
                                                                             #: 1657
                                                                                          7


      1                 MR. JAY:    For Apple there's three.        Across all the

      2     defendants, at least 150, if not more.

      3                 THE COURT:     Okay.

      4                 MR. JAY:    Basically, what that involves is outside

      5     counsel speaking with engineers, reviewing documents, reviewing

      6     source codes and then formulating a non-infringement argument

      7     and then, you know, drafting the response to the interrogatory.

      8                 That's no different than what we're asking of them

      9     here.    They have the prior art references.           They can review

     10     those references and supply us with the information that we're

     11     asking for.

     12                 So, I don't see any difference between the burden that

     13     we're asking from them versus what they asked for from us as a

     14     collective group.

     15                 THE COURT:     All right.

     16                 Is it Ms. Leal?

     17                 MS. LEAL:    Yes, your Honor.

     18                 I think the point of the 44 references and our

     19     understanding of there being more kind of highlights the

     20     burdensome issues here being we've looked at their contentions

     21     and we couldn't figure out how they came up with the 44, because

     22     while they each -- there are two separate groups, five

     23     defendants, five a piece have submitted separate invalidity

     24     contentions.

     25                 They each have 38 charts, yet their cover pleadings
Case 1:18-cv-00850-MN-CJB
  Case                    Document69
        1:13-cv-02058-RGA Document 51-1Filed
                                          Filed 08/07/19Page
                                             02/20/15     Page
                                                             8 of9 14
                                                                   of 93 PageID
                                                                      PageID    #: 1657
                                                                             #: 1658
                                                                                               8


      1     cite numerous other references, which suggests that they also

      2     are anticipation of a 102 argument.

      3                 So when I was going through all these charts trying to

      4     come up with a 44 number, I couldn't figure it out.

      5                 I couldn't figure out if 62 was the right number.                 It

      6     seemed that there could even be more than the 62.               I think that

      7     compounds the problem of what this interrogatory seeks is that

      8     this was their preliminary invalidity contentions.

      9                 So they're putting out everything they possibly found.

     10     Some of it not charted, others vaguely charted such that, at

     11     this point it seems that they're asking us to do their work for

     12     them.

     13                 And they're asking us to do the work that we think a

     14     person of ordinary skill in the art is required to analyze a lot

     15     of this.

     16                 For us to do this -- they served them on October 28.

     17     They asked us a few weeks later to do this when they know we're

     18     going to be responding with expert testimony on September 16th.

     19                 In the middle, they are also going to be knowing our

     20     position on a few of these.         Dish has brought an IPR that we're

     21     working in that parallel as well.

     22                 So they're going to know our position on at least what

     23     appears to be what they believe are the strongest pieces of

     24     prior art that they have brought forward at the Patent Office.

     25     And while they're still trying to develop their expert report,
Case 1:18-cv-00850-MN-CJB
  Case                    Document 69
        1:13-cv-02058-RGA Document 51-1Filed
                                          Filed 08/07/19Page
                                              02/20/15    Page 1014
                                                             9 of of PageID
                                                                     93 PageID  #: 1658
                                                                            #: 1659
                                                                                          9


      1      which I believe is due August 3rd, their list is going to be

      2      narrowed.    It's going to be fixed.        It's going to be cleaned up

      3      and it is going to be focused.

      4                  I also.    I just think that -- while we've been given

      5      for us to try and interpret their preliminary invalidity

      6      contentions, and our responses -- actually responding in a

      7      detailed manner would take so much time and produce such little

      8      value, because it's all going to be changed once the experts

      9      start opining on this.

     10                  THE COURT:    Well, that assumes that the experts are

     11      allowed to opine something different than the parties opine,

     12      right?

     13                  MS. LEAL:    Correct.

     14                  Dish, when they submitted two of the references that

     15      are also included that in their preliminary invalidity

     16      contentions.     They actually submitted expert reports with those

     17      positions.    So it wasn't just a attorney saying this is what I

     18      think.    It's a person of ordinary skill in the art articulating

     19      why the prior art anticipates.

     20                  THE COURT:    All right.

     21                  Anything to say?

     22                  MR. JAY:    Yes, sir.

     23                  As far as determining which references we're talking

     24      about, I would be happy to provide opposing counsel with a list.

     25                  We did submit two separate sets of invalidity
Case 1:18-cv-00850-MN-CJB
  Case                     Document69
        1:13-cv-02058-RGA Document  51-1Filed
                                           Filed 08/07/19Page
                                              02/20/15     Page
                                                              10 11 of 93
                                                                 of 14    PageID
                                                                       PageID    #: 1659
                                                                              #: 1660
                                                                                           10


      1      contentions.     Most of the references cross over.

      2                  Apple and many of the other defendants submitted

      3      invalidity contentions were we provided 38 charts.              A couple of

      4      those charts include multiple references.            So that is what gets

      5      us to 44.     I would be happy to provide a list.

      6                  Also, when we met and conferred, it was sometime ago,

      7      we offered to -- we spoke to Ms. Leal's colleague, Jason Angell,

      8      you know, we offered, if you need more time, we're happy to give

      9      you more time.

     10                  You know, we served this interrogatory many, many

     11      months ago.     They had served their non-infringement

     12      interrogatory a couple of days before that.             We all responded

     13      within 30 days.      We're happy to give them more time.           If they

     14      need another 30 days, 60 days, we're willing to be

     15      accommodating.

     16                  THE COURT:    Okay.

     17                  So here's what I think:       I don't know how many prior

     18      art references there are whether it's 40 or 44, 60 or 62, but

     19      that's too many.

     20                  So I'm not going to order Dragon to chart or --

     21      actually I guess chart is not the right word, respond to your

     22      interrogatory on the number of prior art references as you all

     23      are asserting right now.

     24                  However, if you get it down to a reasonable number.

     25      I'm thinking a reasonable number is 15.            I think then it's fair
Case 1:18-cv-00850-MN-CJB
  Case                     Document69
        1:13-cv-02058-RGA Document  51-1Filed
                                           Filed 08/07/19Page
                                              02/20/15     Page
                                                              11 12 of 93
                                                                 of 14    PageID
                                                                       PageID    #: 1660
                                                                              #: 1661
                                                                                           11


      1      to have them respond.       I do think it will narrow the issues.

      2                 I think it will help in the claim construction, which I

      3      don't think is done yet.        And I do think -- I think finding out

      4      what the invalidity -- what the theories of the plaintiff are as

      5      to why your invalidity references are -- why the prior art

      6      doesn't anticipate in the expert reports.            Sometimes that's the

      7      way it's done.      I think it's better to get it done earlier.

      8                 So I've heard Apple say, you know, I heard them say 30

      9      or 60 days.

     10                 So, if you want to get a answer to this interrogatory,

     11      you know, write down the 15 prior art references so Ms. Leal

     12      will have no doubt as to which ones you're actually asserting,

     13      and consider the rest dropped.          You can have 30 days to respond,

     14      okay?

     15                 MS LEAL:     Your Honor, question can I ask?

     16                 Two of the references, we actually are going to be

     17      responding to an IPR.       We have a patent numbers response due

     18      date of May 4th.

     19                 THE COURT:     Well, I'm guessing that probably --

     20      certainly for Dish, if they're doing it in the IP, they're not

     21      going to be doing it in this case, right?

     22                 MS. LEAL:     Right.    The other defendants aren't going to

     23      say they're estopped by that.

     24                 THE COURT:     In any event, it's up to the defendants to

     25      pick whichever 15 we're talking about.
Case 1:18-cv-00850-MN-CJB
  Case                     Document69
        1:13-cv-02058-RGA Document  51-1Filed
                                           Filed 08/07/19Page
                                              02/20/15     Page
                                                              12 13 of 93
                                                                 of 14    PageID
                                                                       PageID    #: 1661
                                                                              #: 1662
                                                                                           12


      1                 There's ten of them sitting is around the table.              They

      2      might have slightly different points of view.

      3                 I'm not saying it's the easiest thing in the world.                I

      4      don't think it's something that Mr. Jay can just unilaterally

      5      pick the 15 and everyone will say, what is good for Apple is

      6      good for the country.

      7                 So if he wants to not include the two that Dish has

      8      done, that's fine.       If he wants to include them, that's fine.

      9                 All right?

     10                 MR. LEAL:     Yes.

     11                 I guess if the date is going to be before that May 5th

     12      and those two are included, then we would be supplementing our

     13      response to their expert report.

     14                 THE COURT:     Wait.    Maybe I missed the pointed here.

     15                 Dish has asserted two of these in the IPR with an

     16      expert opinion, and you have an IPR date of May 5th when you're

     17      supposed to respond with your expert?

     18                 MR. JAY:     Actually, a different IPR.        It's the one

     19      brought by Unified Patents.         Both Dish and Unified Patents in

     20      two separate IPRs, have brought these same references?

     21                 THE COURT:     What is it you're asking for?

     22                 MS. LEAL:     If those two are among the list that they

     23      want to respond, since the work is ongoing and we will be

     24      submitting a final position on that.

     25                 THE COURT:     You know, it seems to me that if there are
Case 1:18-cv-00850-MN-CJB
  Case                     Document69
        1:13-cv-02058-RGA Document  51-1Filed
                                           Filed 08/07/19Page
                                              02/20/15     Page
                                                              13 14 of 93
                                                                 of 14    PageID
                                                                       PageID    #: 1662
                                                                              #: 1663
                                                                                           13


      1      two of them, I think May 5th is fine for those two, but do the

      2      in 30 days.

      3                 MS. LEAL:     Okay.

      4                 THE COURT:     Okay.    All right.

      5                 MR. JAY:     Thank you.

      6                 MR. SMITH:     One point of clarification.         You said the

      7      others would be dropped, you just meant for this interrogatory?

      8                 THE COURT:     No, they're gone.

      9                 If you want the answers -- asserting 44 or more

     10      references for one patent is excessive.            And I say they're

     11      dropped.    If it turns out that you've got an argument that

     12      you've got cause to resurrect one or two of them later on

     13      because of the strange and unexpected answers of Dragon, okay,

     14      well, that's it, but otherwise, they're dropped.

     15                 MR. SMITH:     We're in the midst of claim construction

     16      now.   The more typical time you would see a narrowing of

     17      references would be post-claim construction as opposed to in

     18      front of claim construction.

     19                 THE COURT:     Right.

     20                 If you want answers now, you need to narrow them now.

     21      You don't have to, but if you want a answer, defendants can talk

     22      about that among themselves.

     23                 I think 15 asserted references for one patent is a

     24      reasonable number at this time.

     25                 And as Mr. Jay says as you get closer and closer to
Case 1:18-cv-00850-MN-CJB
  Case                     Document69
        1:13-cv-02058-RGA Document  51-1Filed
                                           Filed 08/07/19Page
                                              02/20/15     Page
                                                              14 15 of 93
                                                                 of 14    PageID
                                                                       PageID    #: 1663
                                                                              #: 1664
                                                                                           14


      1      then, that number will shrink.

      2                  I don't think the burdensome generally to answer this

      3      sort of interrogatory.        You know, doing some number between 44

      4      and 62, I think it's sufficiently burdensome, so I wouldn't

      5      order it.

      6                  But if defendants are willing to meet the plaintiff

      7      halfway, my definition of halfway, then I think it's fair to get

      8      an answer, okay?

      9                  MR. SMITH:    Yes.

     10                  THE COURT:    All right.     Anything else?

     11                  MS. LEAL:    No, your Honor.

     12                  MR. JAY:    I have none, your Honor.

     13                  THE COURT:    Well, thank you very much.

     14                  (At this time the discovery conference concluded.)

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 16 of 93 PageID #: 1664




                             EXHIBIT 2
         Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 17 of 93 PageID #: 1665
                                                                 1                                                           3
                 IN THE UNITED STATES DISTRICT COURT                 1                  THE COURT: We'll go on the record
                      FOR THE DISTRICT OF DELAWARE                   2    and as we do, let me just say a few things for
     SATIUS HOLDING, INC.,         :                                 3    the record. The first is that we're here today
                      : C.A. No. 18-cv-0850-MN-CJB
           Plaintiff,    :                                           4    for a case management conference here in
                      :
      v.               :                                             5    chambers in the matter of Satius Holding, Inc.
                      :
     SAMSUNG ELECTRONICS CO. :                                       6    v. Samsung Electronics Co. Ltd., et al. This is
     LTD., et al.,         :
           Defendants.       :                                       7    Civil Action No. 18-850-MN-CJB here in our
                                                                     8    court.
             Monday, December 3, 2018
             3:00 p.m.                                               9                  And because we're here on the
                                                                     10   record, I have with us a court reporter from the
             Case Management Conference
             Chambers of Judge Christopher J. Burke                  11   Hawkins Reporting Service who will be taking
             844 King Street                                         12   down our call today. Before we go further, let
             Wilmington, Delaware
                                                                     13   me have counsel for each side identify
      BEFORE: THE HONORABLE Christopher J. Burke,                    14   themselves for the record. And we'll start
          United States District Court Magistrate
                                                                     15   first for the Plaintiff's side and we'll begin
                                                                     16   there with Delaware counsel.
      APPEARANCES:
                                                                     17                 MR. SILVERSTEIN: Good afternoon,
            POTTER ANDERSON & CORROON, LLP                           18   Your Honor. Alan Silverstein from Potter
            BY: ALAN SILVERSTEIN, ESQ.
                                                                     19   Anderson & Corroon for Satius Holding. With me
                       -and-
                                                                     20   today is Shannon Hedvat from Kramer Levin law
            KRAMER LEVIN NAFTALIS & FRANKEL LLP
            BY: SHANNON HEDVAT, ESQ.                                 21   firm.
              On behalf of Plaintiff                                 22                 THE COURT: Welcome and thank you.
                                                                     23   And we'll do the same for counsel on the
                                                                     24   Defendants' side and again we will begin with

                                                                 2                                                           4
1     APPEARANCES CONTINUED:                                         1    Delaware counsel.
2                                                                    2                  MS. KRAMAN: Good afternoon, Your
            YOUNG, CONAWAY, STARGATT & TAYLOR, LLP
3           BY: PILAR KRAMAN, ESQ.                                   3    Honor. Pilar Kraman from Young Conaway for
4                      -and-                                         4    Samsung. And with me at counsel table is
5           COVINGTON & BURLEY LLP                                   5    Richard Rainey and Patrick Flynn from Covington.
            BY: RICHARD RAINEY, ESQ.
6           BY: PATRICK FLYNN, ESQ.                                  6                  THE COURT: Welcome to all of you
7             On behalf of Defendants                                7    and thank you. Counsel, let me just start by
8                                                                    8    going over a couple of things that kind of fall
9                                                                    9    under the category of procedural issues and then
10                                                                   10   we can talk substance as well. The first is
11                                                                   11   just to reiterate a bit about my role in the
12                                                                   12   case.
13                                                                   13                 The case has been assigned to
14                                                                   14   Judge Noreika and she referred it to me to
15                                                                   15   handle and resolve all disputes up to and
16                                                                   16   including expert discovery so that's what I'll
17                                                                   17   do, and I'll be responsible for addressing
18                                                                   18   issues or motions that get raised in the first
19                                                                   19   instance up through the close of the expert
20                                                                   20   discovery period with Judge Noreika obviously
21                                                                   21   taking things from there through to trial.
22                                                                   22                 One thing that we'll talk about in
23                                                                   23   a bit, I know the parties have provided a
24                                                                   24   proposed case schedule here and obviously they

                                                             Hawkins Reporting Service
                                          715 North King Street - Wilmington, Delaware 19801
                                                      (302) 658-6697 FAX (302) 658-8418
      Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 18 of 93 PageID #: 1666
                                                                5                                                            7
1    did that at a point in which the case had                      1    11:00 a.m.
2    previously been assigned to Chief Judge Stark                  2                   Judge Noreika you will see in her
3    and I had asked them to provide me with a copy                 3    form scheduling order unlike Chief Judge Stark
4    of the case schedule with his proposed                         4    does not set a default date for a hearing on
5    scheduling order.                                              5    case dispositive and Daubert motions so we won't
6                   Now, that the case has been                     6    be putting in a date on the schedule for that.
7    reassigned to Judge Noreika, I'm going to ask                  7    If the judge determines after reviewing the case
8    the parties to do an additional step                           8    dispositive and Daubert motions that are filed
9    administratively to take into account the new                  9    that she wants to have a hearing, she'll reach
10   state of our referral and, that is, to resubmit                10   out to the parties, but that's her preference so
11   the proposed scheduling order by no later than                 11   I have no date for you there.
12   close of business on Friday of this week. It                   12                  The pretrial conference will be
13   will include the dates that I'm going to give                  13   held on November 24, 2020 at 3 o'clock p.m.
14   you in a second, some key dates that we need to                14   That's November 24, 2020 at 3 o'clock p.m., and
15   get from the Court's calendar.                                 15   the jury trial will begin on December 7, 2020 at
16                  I will also ask that the substance              16   9:30 a.m. That's December 7, 2020 at 9:30 a.m.
17   of it be altered in the following way: For the                 17                  On that front I note that the
18   parts of the scheduling order up to and                        18   parties have requested five days be allocated
19   including expert discovery, you utilize my form                19   for the trial and we're going to reserve five
20   scheduling order for patent cases and then for                 20   days on Judge Noreika's calendar. I always note
21   the parts of the scheduling order after expert                 21   that the judge obviously retains the discretion
22   discovery and through trial, that you utilize                  22   when she provides the parties with the set
23   Judge Noreika's form scheduling order in patent                23   number of hours for the trial presentations to
24   non-ANDA cases. It will be very similar to what                24   determine that a certain number of hours that

                                                                6                                                            8
1    Chief Judge Stark's form scheduling order                      1    might be slightly more or slightly less than
2    requires. There's a few differences, for                       2    what would amount to five days of trial time
3    example, the discovery process, obviously the                  3    makes sense in the case. Obviously, nothing
4    letter will be addressed to me and not Judge                   4    that I'm doing here today takes that discretion
5    Stark. I allow for some additional time for the                5    away from her. But in any event, we're
6    parties for briefing. The claim construction                   6    reserving five days on her calendar for the
7    briefing is a little different but not crazily                 7    trial.
8    different, so it shouldn't be hard.                            8                   I know the parties have one
9                   I think almost all of the dates                 9    substantive dispute about the schedule which I
10   are going to be the same kind of dates you've                  10   will ask them to provide any further arguments
11   already agreed on. There may be a few new dates                11   they wish to in just a moment. Let me just say
12   that you have to add something in for, but I                   12   one or two other things by way of process and,
13   expect it to be pretty easy. So I'll ask the                   13   that is, it's just kind of something I always
14   Plaintiff to submit on behalf of all parties a                 14   note at the case management conference and, that
15   revised proposed scheduling order by close of                  15   is, that I've entered a standard order that's
16   business on Friday of this week that comports                  16   found on my portion of the District Court's
17   with that.                                                     17   website that relates to providing newer
18                  Let me also give you a couple of                18   attorneys with opportunities to argue motions in
19   key dates with regard to the schedule that we                  19   front of me.
20   were able to pull from my calendar or Judge                    20                  Basically, what the standing order
21   Noreika's calendar. The first will be the                      21   just says is that if there's a motion that's
22   Markman hearing which I will be responsible for,               22   pending in front of me and a side is requesting
23   and that's going to be held on October 30, 2019                23   oral argument, if the side indicates that a
24   at 11 o'clock a.m. That's October 30, 2019 at                  24   newer attorney, that is, an attorney seven years

                                                            Hawkins Reporting Service
                                         715 North King Street - Wilmington, Delaware 19801
                                                     (302) 658-6697 FAX (302) 658-8418
      Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 19 of 93 PageID #: 1667
                                                               9                                                           11
1    or less out of law school is going to argue the                1    on secondary considerations, then to be able to
2    motion, then I will almost certainly grant oral                2    submit an additional expert report on that. And
3    argument. I'll consider doing other things                     3    it's our position that the proposal that we've
4    which is meant to encourage parties to allow                   4    laid out should be adopted.
5    attorneys to argue like allocating more time                   5                  THE COURT: I will ask them in
6    than I otherwise might have for the argument in                6    just a second, but my read was that what the
7    that case. So I just commend the parties to                    7    Defendants were proposing was that of course
8    that standing order which again is on my portion               8    they would go first on validity with their
9    of the court's website.                                        9    initial expert report, but as to the issue of
10                 As I said, I think there was just                10   secondary considerations, that report would
11   one substantive dispute in the schedule and I                  11   include any material that would be waiting for
12   think it came on Page 6 in Footnote 1 of the                   12   you to raise it by way of your burden of
13   scheduling order that the parties proposed and                 13   production in the responsive expert report.
14   this is really just to do about the reality that               14                 It seemed like what they were
15   while the parties have agreed that there should                15   saying is so then let us on just that issue
16   be opening and rebuttal expert report in the                   16   provide a reply because if we didn't, we would
17   main, what to do about secondary considerations                17   have this one piece of the whole puzzle where
18   and how to deal with that.                                     18   there's no responsive expert report and that's
19                 I'm happy to have the parties                    19   not a good thing.
20   provide me briefly with a little bit about                     20                 If that's what they're proposing,
21   what's behind their position and then I can make               21   and I will ask them in a second, wouldn't it be
22   a decision. So I'll turn to counsel for                        22   a bad thing to have what can be a pretty
23   Plaintiff's side and then we will hear from                    23   important piece of the validity puzzle not
24   counsel for Defendants' side as well.                          24   responded to when it comes to the expert report

                                                               10                                                          12
1                  MS. HEDVAT: Thank you, Your                      1    process whereas everything else is going to be
2    Honor. Shannon Hedvat from Kramer Levin. Our                   2    responded to?
3    position is as we've laid out in the scheduling                3                  MS. HEDVAT: Your Honor, I believe
4    order that invalidity is an issue on which the                 4    that secondary considerations like in the other
5    Defendants have the burden. The parties agreed                 5    piece of rebuttal evidence would undoubtedly be
6    during the meet-and-confer for the scheduling                  6    left in the rebuttal report. It's like anything
7    order that we would do opening reports and                     7    else that they may present in their
8    rebuttal report and then it was raised that                    8    noninfringement positions in rebuttal to our
9    secondary considerations is an issue that                      9    infringement case. Secondary considerations are
10   although tied to obviousness, it's Defendants'                 10   simply a piece of rebuttal evidence to
11   position that the Plaintiff should have to                     11   obviousness if it is raised in opening reports.
12   reveal that information upfront before they                    12                 THE COURT: Is it your view then
13   should have an opportunity to rebut it.                        13   in your world you will say what you will say in
14                 It is Satius' position that it                   14   the rebuttal report with regard to secondary
15   falls strictly under obviousness which is the                  15   considerations. If they want to front anything
16   burden of the Defendant and, in fact, the WMS                  16   in their opening report on validity about that
17   Gaming case that Defendants rely upon out of the               17   issue, they can. But if they don't, you will
18   Federal Circuit makes clear on the purpose of                  18   have a word on it when it comes to rebuttal
19   secondary considerations which is to rebut a                   19   reports and that will be where things get left,
20   case of obviousness.                                           20   at the expert report stage?
21                 So what Defendants are ultimately                21                 MS. HEDVAT: Correct, in the same
22   asking for now in their proposal is that they                  22   way that on their noninfringement positions
23   have an opportunity to have two bites of the                   23   would be the same in their rebuttal reports.
24   apple on invalidity to see our rebuttal position               24                 THE COURT: All right. I think I

                                                           Hawkins Reporting Service
                                        715 North King Street - Wilmington, Delaware 19801
                                                    (302) 658-6697 FAX (302) 658-8418
      Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 20 of 93 PageID #: 1668
                                                               13                                                           15
1    understand the Plaintiff's side. Let me turn to                1    rebuttal report on that issue only.
2    Defendants' side. First, I should ask                          2                   THE COURT: Okay. In light of
3    Defendants' counsel if I was reading their                     3    what I've heard, I'm going to ultimately adopt
4    proposal right when it comes to the issue of                   4    the Defendants' position here. It's certainly
5    secondary considerations, they wouldn't say                    5    the case that the Defendant has the burden on
6    anything about it in their opening report on                   6    invalidity but as the parties have noted, it's
7    invalidity. To the extent the issue was raised                 7    the Plaintiff who bears the burden of production
8    by the Plaintiff in the rebuttal report, then                  8    with regard to secondary considerations.
9    only as to that issue would there be a reply                   9                   It makes sense to me if there's
10   report and rebutted defense?                                   10   going to be a first point in which that is
11                 MR. RAINEY: Yes, that is our                     11   raised, that it be raised by the Plaintiff in
12   view. Just logically, it seems to flow that                    12   their rebuttal report. It also makes sense to
13   way. It's consistent with the burden of                        13   me it's not a good thing to have a key piece of
14   production that the Federal Circuit seems to put               14   the case on invalidity/validity not addressed in
15   on this issue and it makes sense.                              15   the expert report process. So I think it makes
16                 We have the burden obviously of                  16   sense to make an exception here and allow a
17   persuasion. Nobody is arguing that on                          17   reply report solely on the issue of secondary
18   invalidity, but it's not our patent. And we                    18   considerations to be submitted by the
19   don't necessarily know what they're going to say               19   Plaintiffs.
20   when it comes to secondary indicia.                            20                  When the parties provide me with
21                 I would fully expect assuming                    21   their new proposed schedule, there obviously
22   obviousness is in the case at that time we would               22   will be a portion related to the expert reports
23   have an obviousness position in our topside                    23   and language akin to the Defendants' position
24   report which they would respond to and included                24   can be inserted there. And I commend the

                                                               14                                                           16
1    in that response would be, hey, there's this                   1    parties and appreciate that the parties
2    piece of secondary indicia, there's that piece                 2    otherwise were able to work through the
3    of secondary indicia.                                          3    scheduling-related issues without further
4                  We would want to have an                         4    dispute, which trust me, I don't see all of the
5    opportunity to respond to that in a narrow                     5    time.
6    rebuttal report. I think that makes sense and                  6                   I also in addition to talking
7    would be strange not to have a piece of the case               7    about scheduling-related disputes, I always give
8    where they know what our position is on the                    8    each side the opportunity to tell me here at the
9    issue.                                                         9    case management conference about any issue,
10                 THE COURT: If I adopted your                     10   although it doesn't relate to a scheduling
11   position, it's not the case that you're                        11   dispute, that is something along the lines of,
12   anticipating that in your opening report on                    12   Judge, this is an issue that's important in the
13   validity you will in some way attempt to                       13   case. It's likely to be one that you're going
14   anticipate what the other side would be saying                 14   to see pop up. We just want to give you a
15   about secondary considerations, say something                  15   heads-up here at the beginning, that it's
16   then and something in the reply report. It                     16   something that's important to our side or
17   would be what you've just described?                           17   something that is likely to take some time and
18                 MR. RAINEY: That's correct. And                  18   resources from the Court.
19   we're not attempting to play a game here. We're                19                  Not that the sides have to have
20   just trying to do a logical presentation of the                20   such an issue, but if they do, I always give
21   evidence. But that's exactly correct, that's                   21   each side an opportunity to let me know. And I
22   our position. We will not say anything about                   22   will turn first to counsel for the Plaintiff's
23   the issue in our topside report. We'll wait to                 23   side.
24   see what they say in response. We'll provide a                 24                  MS. HEDVAT: Thank you, Your

                                                           Hawkins Reporting Service
                                        715 North King Street - Wilmington, Delaware 19801
                                                    (302) 658-6697 FAX (302) 658-8418
      Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 21 of 93 PageID #: 1669
                                                                17                                                           19
1    Honor. I would say the only primary issue we                    1    specifications and other documents relating to
2    could anticipate may arise is with respect to                   2    those functionalities we've identified.
3    the core technical production as outlined in our                3                  THE COURT: Okay. Let me turn to
4    letter submission to the Court. During the                      4    counsel for Defendants' side and see if there's
5    meet-and-confer process, Defendants sought for                  5    anything they want to add about this issue.
6    us to limit or specifically identify the                        6                  MR. RAINEY: We do, Judge. I know
7    products that we believe should be subject to                   7    the Court is familiar with this where we have a
8    the core technical production and to identify                   8    situation Samsung Electronics that has
9    the products that will be the scope of what's                   9    thousands, if not tens of thousands of
10   accused in this case.                                           10   electronics products which have communication
11                  It's our position that until                     11   functionality of varying degrees, so it can
12   discovery is underway we can not be restricted                  12   simply be that we're going to be searching for
13   in any manner and that we have laid out in the                  13   documents having to do with communication about
14   scheduling order the identification of the                      14   all of our products.
15   accused products for which we expect the full                   15                 So one of the things that
16   core technical document production and then a                   16   concerned us is what we perceive to be the
17   year of discovery and then our final                            17   shifting scope of this case. The Complaint in
18   identification is next December of 2019, so the                 18   this case identifies three chips, if you will,
19   main issue we hope will not be at issue but                     19   that have these alleged impedance tuners in
20   maybe is whether the scope of the core technical                20   them, two Shannon chips and a Qualcomm chip.
21   production will be up to what we expect and are                 21   There are two issues that flow from that.
22   entitled to.                                                    22                 One is what is the scope of if
23                  THE COURT: Certainly, the                        23   it's impedance tuner and that's the issues we're
24   Plaintiffs are entitled to core technical                       24   going to be searching for. That may be one

                                                                18                                                           20
1    documents, whatever that amounts to for these                   1    issue. If it's no communication vehicle
2    products. It sounds like the Defendants were                    2    whatsoever no matter what it happens to have in
3    anticipating some dispute about whether the core                3    it, that's going to be a dispute that we
4    technical document production needs to go beyond                4    certainly will be before Your Honor on.
5    what they term documents relating to impedance                  5                  I think the scope of what the --
6    tuner functionality.                                            6    and this Court is well familiar with what is the
7                   I don't have a lot of information                7    accused functionality here as one issue. The
8    before me about that issue. But to the extent                   8    second issue relates to the Shannon chips.
9    it seems like they're trying to head off further                9    Those are chips that as I understand it are made
10   disputes later, is there anything the Plaintiff                 10   solely for products that are produced and sold
11   wants to say about what you think this dispute                  11   outside of the United States.
12   might really be about and what might come up                    12                 Obviously, Samsung is a Korean
13   later between the parties based on what you                     13   based company and they have products that are
14   understand now?                                                 14   solely for outside the U.S. market, and the
15                  MS. HEDVAT: It's hard to know                    15   Shannon chip is such a product. So one of the
16   because we don't know the type of documents that                16   other issues that we've attempted to tee up is
17   Defendants maintain with respect to technical                   17   are they going to be seeking production of
18   functionalities of the accused products.                        18   documents related to products solely made for
19   Clearly, we've identified in the Complaint what                 19   the outside U.S. market. And if that is the
20   are the accused functionalities and we will be                  20   case, we're going to have a second dispute I'm
21   providing in a couple of weeks the                              21   almost certain we're going to be raising before
22   identification of the accused products, so we                   22   Your Honor.
23   would expect that at a minimum the core                         23                 THE COURT: On the first issue, it
24   technical document production should pertain to                 24   could be that there's one or the other or both

                                                            Hawkins Reporting Service
                                         715 North King Street - Wilmington, Delaware 19801
                                                     (302) 658-6697 FAX (302) 658-8418
      Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 22 of 93 PageID #: 1670
                                                                21                                                            23
1    of the following issues that you're                             1    process, it's helpful to have as much
2    highlighting. It sounds like in part what                       2    communication as possible between the sides to
3    you're wondering is when it comes to the accused                3    try to head off potential disputes before they
4    functionalities, what am I looking for to help                  4    materialize to discovery disputes before the
5    me determine whether beyond the specifically                    5    Court.
6    identified accused products whether the                         6                    It sounds like you have made some
7    Plaintiff is also asserting, look, if there are                 7    attempts in that regard already. I certainly
8    products that are substantially similar, we're                  8    encourage the parties to continue to talk to see
9    also going to be accusing them.                                 9    if they can reach some agreement as to those
10                  MR. RAINEY: Right.                               10   issues. To the extent you can and to the extent
11                  THE COURT: Then secondly, it also                11   you're aware that there are disputes, obviously
12   sounds like it might also be a dispute along the                12   the parties can raise those with the Court
13   lines of and even as to the products that we                    13   pursuant to the court's discovery dispute
14   know are being specifically identified, there's                 14   procedures that are in the scheduling order that
15   a lot of potential documentation out there as to                15   you're going to submit.
16   those products that relate to how they work.                    16                   Sometimes it's the case that
17   We're trying to hone in on what is going to be                  17   there's a deadline for core technical document
18   the core technical documents as to those. Are                   18   production and it's just not the ability to get
19   those both issues that are kind of in your mind?                19   that dispute teed up before that deadline hits.
20                  MR. RAINEY: For sure.                            20   If that happens, then obviously the party who's
21                  THE COURT: And to Plaintiff's                    21   making that production should do its best in
22   counsel as to the second issue, the question                    22   what it considers to be a full and fair
23   being to the extent that we have accused                        23   production of core technical documents. And if
24   products that may use chips and are solely                      24   it believes in that span is excluded something

                                                                22                                                            24
1    extraterritorially outside the U.S., are those                  1    that the Plaintiff knows should be included, we
2    going to be potentially at issue in the case?                   2    will tee that up as soon as we can when we go
3    And Judge Stark has a decision recently that                    3    through the court discovery dispute procedures.
4    relates to this issue.                                          4                    I think that issues that the
5                   I have not addressed it previously               5    parties raised today are ones that if they can't
6    so if it comes up, it will be the first time for                6    be resolved are going to be fit for resolution
7    me. But is that going to be a dispute as far as                 7    in those procedures, so I will deal with those
8    you know in the case?                                           8    as they arise.
9                   MS. HEDVAT: The short answer,                    9                    Okay. Were there any other issues
10   Your Honor, is it could be. Until we have                       10   that the Plaintiff wished to raise at this time?
11   discovery on these chips and functionalities                    11                   MS. HEDVAT: No, Your Honor.
12   that they are claiming are solely related to                    12   Thank you.
13   products outside of the U.S., it's hard for us                  13                   THE COURT: And on the Defendants'
14   to anticipate and know whether the international                14   side, Mr. Rainey, anything that we haven't
15   sales could be subject to damages and other                     15   talked about that the Defendants wanted to raise
16   aspects of the litigation, but it's our position                16   or highlight?
17   that we shouldn't be foreclosed from that                       17                   MR. RAINEY: The only other issue
18   discovery at this juncture so early on.                         18   I think, Judge, that might be worth just
19                  THE COURT: Well, the guidance I                  19   discussing briefly is the issue of emails. I
20   can give you at this stage is pretty limited.                   20   think this is teed up somewhere in the papers we
21   Obviously, it's helpful when we know that there                 21   submitted. This is, at least as the Complaint
22   are going to likely be disputes between the                     22   is packaged right now, is a direct infringement.
23   parties about the initial two stages,                           23   There's no allegations of willful infringement.
24   particularly the second stage of the disclosures                24   There's no allegations of induced infringement.

                                                            Hawkins Reporting Service
                                         715 North King Street - Wilmington, Delaware 19801
                                                     (302) 658-6697 FAX (302) 658-8418
       Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 23 of 93 PageID #: 1671
                                                                    25                                                            27
1                    We have the added issue in this                     1    suspect may be an issue here. I'm not sure how
2    case of a huge imbalance between the Plaintiff                      2    many accused products there will be at the
3    and the Defendant in terms of size and                              3    start. We have an initial disclosures deadline
4    complexity of what information is sitting in the                    4    for the Plaintiff to identify the accused
5    trove of discoverable information out there.                        5    products but that's an issue too, where based on
6    And one of the issues we want to attempt to head                    6    experience I particularly urge the parties to
7    off early is this issue of email which is for                       7    have early discussions on it.
8    Samsung a very burdensome and difficult issue.                      8                   And to the extent that there are
9                    I think the approach thus far and                   9    disputes, to raise them timely with me because I
10   the discussions have been the default order says                    10   think they can be challenging to work through
11   10 custodians so we want 10 custodians. That to                     11   from experience. So I just note that as well.
12   us is a totally unreasonable position,                              12                  Okay. Let me just say one other
13   particularly since there's been articulation of                     13   word about the issue of alternative dispute
14   how email is relevant in a case where there's                       14   resolution or ADR and, that is, it may not be me
15   only direct infringement allegations. We don't                      15   who is the Magistrate Judge that will be
16   have a willful infringement case. Nobody is                         16   pursuing ADR in the case. We've recently as the
17   talking about what state of mind of some                            17   parties may know kind of reorganized how our
18   engineer at Samsung was.                                            18   Magistrate Judges are working with District
19                   And secondly, we have this huge                     19   Judges.
20   imbalance between the Plaintiff and the                             20                  And when it comes to the issue of
21   Defendant in terms of what's going to be sought                     21   ADR, what will happen is that after the case
22   here. So given the burden on us, we just want                       22   schedule gets entered in just a few days, the
23   to raise this as an issue that I think may end                      23   schedule itself obviously has a provision in it
24   up coming up at some point before Your Honor.                       24   that indicates that a Magistrate Judge will be

                                                                    26                                                            28
1                    THE COURT: Okay. Understood.                        1    assigned for ADR purposes. When that happens,
2    Anything Plaintiff's counsel wants to say in                        2    Chief Judge Thynge will then ultimately assign a
3    response to this issue?                                             3    Magistrate Judge to address ADR in the case.
4                    MS. HEDVAT: It's the first that                     4                   And that judge, whoever it is,
5    we've heard about this from Defendant. We're                        5    will almost certainly set up an initial
6    happy to work with them to see if we can come to                    6    teleconference with both sides in some number of
7    an agreement on the scope of it.                                    7    weeks thereafter to start to talk about the
8                    THE COURT: All right. I                             8    issue of ADR and settlement to see when the best
9    appreciate the parties raising that issue. One                      9    point in the case schedule would be for that
10   other thing I will note, I think it's come up a                     10   judge to have an additional phone call and make
11   little bit implicitly, if not explicitly, in                        11   further efforts.
12   what we've discussed and I think in the letters                     12                  So just something for the parties
13   as well.                                                            13   to keep in mind, soon enough either me or some
14                   One of the most difficult, I                        14   other Magistrate Judge will be asking when's the
15   think, parts of the discovery process for me in                     15   first point in the case schedule that the
16   patent cases can be when we have disputes about                     16   parties jointly think ADR by a Magistrate Judge
17   nonspecifically accused products and to what                        17   could be useful. I'm just not sure that's going
18   extent such products are those that the                             18   to be me or not, and you will just have to stay
19   Plaintiff is entitled to discovery on and/or how                    19   tuned for that.
20   to make determinations about whether certain                        20                  With those things being addressed,
21   products are representative of others. It's                         21   is there anything further that we need to take
22   very difficult. The case law isn't easy and                         22   up procedurally in our case management
23   I've tried to work through it.                                      23   conference from the Plaintiff's side?
24                   That's particularly an area I                       24                  MS. HEDVAT: No. Thank you, Your

                                                                Hawkins Reporting Service
                                             715 North King Street - Wilmington, Delaware 19801
                                                         (302) 658-6697 FAX (302) 658-8418
         Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 24 of 93 PageID #: 1672
                                                                          29
1      Honor.
2                       THE COURT: And for the
3      Defendants' side?
4                       MR. RAINEY: Nothing from our end.
5                       THE COURT: Okay. Good. To our
6      out-of-town folks, I wish you safe travels and
7      we'll go off the record and end our case
8      management conference here today.
9                       (The proceedings ended at
10     3:40 p.m.)
11
12
13
14
15
16
17
18
19
20
21
22
23
24

                                                                          30
1           CERTIFICATION

2
             I, Taneha Carroll, Professional
3
     Court Reporter, certify that the foregoing is a
4
     true and accurate transcript of the foregoing
5
     proceeding.
6
7            I further certify that I am neither

8    attorney nor counsel for, nor related to nor

9    employed by any of the parties to the action in

10 which this proceeding was taken; further, that I am
11 not a relative or employee of any attorney or
12 counsel employed in this case, nor am I financially
13 interested in this action.
14
15
16          /s/Taneha Carroll
            Taneha Carroll
17
            Professional Reporter and Notary Public
18
19
20
21
22
23
24

                                                                      Hawkins Reporting Service
                                                   715 North King Street - Wilmington, Delaware 19801
                                                               (302) 658-6697 FAX (302) 658-8418
   Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 25 of 93 PageID #: 1673
                                                                            31
/s/taneha                                                chief

                                                         arise (17:2)(24:8)
                          /                              articulation (25:13)
/s/taneha   (30:16)                                      ask (5:7)(5:16)(6:13)(8:10)(11:5)(11:21)(13:2)
                                                         asked (5:3)
                          A                              asking (10:22)(28:14)
ability (23:18)                                          aspects (22:16)
able (6:20)(11:1)(16:2)                                  asserting (21:7)
account (5:9)                                            assign (28:2)
accurate (30:4)                                          assigned (4:13)(5:2)(28:1)
accused (17:10)(17:15)(18:18)(18:20)(18:22)(20:7)        assuming (13:21)
(21:3)(21:6)(21:23)(26:17)(27:2)(27:4)                   attempt (14:13)(25:6)
accusing (21:9)                                          attempted (20:16)
action (3:7)(30:9)(30:13)                                attempting (14:19)
add (6:12)(19:5)                                         attempts (23:7)
added (25:1)                                             attorney (8:24)(30:8)(30:11)
addition (16:6)                                          attorneys (8:18)(9:5)
additional (5:8)(6:5)(11:2)(28:10)                       aware (23:11)
address (28:3)                                           away (8:5)
addressed (6:4)(15:14)(22:5)(28:20)
addressing (4:17)                                                                   B
administratively (5:9)                                   bad (11:22)
adopt (15:3)                                             based (18:13)(20:13)(27:5)
adopted (11:4)(14:10)                                    basically (8:20)
adr (27:14)(27:16)(27:21)(28:1)(28:3)(28:8)(28:16)       bears (15:7)
after (5:21)(7:7)(27:21)                                 because (3:9)(11:16)(18:16)(27:9)
afternoon (3:17)(4:2)                                    been (4:13)(5:2)(5:6)(25:10)(25:13)
again (3:24)(9:8)                                        before (1:14)(3:12)(10:12)(18:8)(20:4)(20:21)(23:3)
agreed (6:11)(9:15)(10:5)                                (23:4)(23:19)(25:24)
agreement (23:9)(26:7)                                   begin (3:15)(3:24)(7:15)
akin (15:23)                                             beginning (16:15)
alan (1:18)(3:18)                                        behalf (1:22)(2:7)(6:14)
all (4:6)(4:15)(6:9)(6:14)(12:24)(16:4)(19:14)(26:8)     behind (9:21)
allegations (24:23)(24:24)(25:15)                        being (21:14)(21:23)(28:20)
alleged (19:19)                                          believe (12:3)(17:7)
allocated (7:18)                                         believes (23:24)
allocating (9:5)                                         best (23:21)(28:8)
allow (6:5)(9:4)(15:16)                                  between (18:13)(22:22)(23:2)(25:2)(25:20)
almost (6:9)(9:2)(20:21)(28:5)                           beyond (18:4)(21:5)
along (16:11)(21:12)                                     bit (4:11)(4:23)(9:20)(26:11)
already (6:11)(23:7)                                     bites (10:23)
also (5:16)(6:18)(15:12)(16:6)(21:7)(21:9)(21:11)        both (20:24)(21:19)(28:6)
(21:12)                                                  briefing (6:6)(6:7)
altered (5:17)                                           briefly (9:20)(24:19)
alternative (27:13)                                      burden (10:5)(10:16)(11:12)(13:13)(13:16)(15:5)(15:7)
although (10:10)(16:10)                                  (25:22)
always (7:20)(8:13)(16:7)(16:20)                         burdensome (25:8)
amount (8:2)                                             burke (1:11)(1:14)
amounts (18:1)                                           burley (2:5)
                                                         business (5:12)(6:16)
                          -                              but (6:7)(6:12)(7:10)(8:5)(11:6)(11:9)(12:17)(13:18)
-and-   (1:19)(2:4)                                      (14:21)(15:6)(16:20)(17:19)(18:8)(22:7)(22:16)(27:5)
                          A                                                         C
and/or (26:19)                                           calendar (5:15)(6:20)(6:21)(7:20)(8:6)
anderson (1:18)(3:19)                                    call (3:12)(28:10)
answer (22:9)                                            came (9:12)
anticipate (14:14)(17:2)(22:14)                          can (4:10)(9:21)(11:22)(12:17)(15:24)(17:12)(19:11)
anticipating (14:12)(18:3)                               (22:20)(23:9)(23:10)(23:12)(24:2)(26:6)(26:16)(27:10)
any (8:5)(8:10)(11:11)(16:9)(17:13)(24:9)(30:9)(30:11)   can't (24:5)
anything (12:6)(12:15)(13:6)(14:22)(18:10)(19:5)         carroll (30:2)(30:16)
(24:14)(26:2)(28:21)                                     case (1:10)(3:4)(4:12)(4:13)(4:24)(5:1)(5:4)(5:6)
appearances (1:16)(2:1)                                  (7:5)(7:7)(8:3)(8:14)(9:7)(10:17)(10:20)(12:9)(13:22)
apple (10:24)                                            (14:7)(14:11)(15:5)(15:14)(16:9)(16:13)(17:10)(19:17)
appreciate (16:1)(26:9)                                  (19:18)(20:20)(22:2)(22:8)(23:16)(25:2)(25:14)(25:16)
approach (25:9)                                          (26:22)(27:16)(27:21)(28:3)(28:9)(28:15)(28:22)(29:7)
are (6:10)(7:8)(10:21)(12:9)(17:21)(17:24)(18:20)        (30:12)
(19:21)(20:9)(20:10)(20:13)(20:17)(21:7)(21:8)(21:14)    cases (5:20)(5:24)(26:16)
(21:18)(21:19)(21:24)(22:1)(22:12)(22:22)(23:11)         category (4:9)
(23:14)(24:5)(24:6)(26:18)(26:21)(27:8)(27:18)           certain (7:24)(20:21)(26:20)
area (26:24)                                             certainly (9:2)(15:4)(17:23)(20:4)(23:7)(28:5)
argue (8:18)(9:1)(9:5)                                   certify (30:3)(30:7)
arguing (13:17)                                          challenging (27:10)
argument (8:23)(9:3)(9:6)                                chambers (1:11)(3:5)
arguments (8:10)                                         chief (5:2)(6:1)(7:3)(28:2)

                                            Hawkins Reporting Service
                         715 North King Street - Wilmington, Delaware 19801
                                     (302) 658-6697 FAX (302) 658-8418
   Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 26 of 93 PageID #: 1674
                                                                            32
chip                                                    few

chip (19:20)(20:15)                                     differences (6:2)
chips (19:18)(19:20)(20:8)(20:9)(21:24)(22:11)          different (6:7)(6:8)
christopher (1:11)(1:14)                                difficult (25:8)(26:14)(26:22)
circuit (10:18)(13:14)                                  direct (24:22)(25:15)
civil (3:7)                                             disclosures (22:24)(27:3)
claim (6:6)                                             discoverable (25:5)
claiming (22:12)                                        discovery (4:16)(4:20)(5:19)(5:22)(6:3)(17:12)(17:17)
clear (10:18)                                           (22:11)(22:18)(23:4)(23:13)(24:3)(26:15)(26:19)
clearly (18:19)                                         discretion (7:21)(8:4)
close (4:19)(5:12)(6:15)                                discussed (26:12)
come (18:12)(26:6)(26:10)                               discussing (24:19)
comes (11:24)(12:18)(13:4)(13:20)(21:3)(22:6)(27:20)    discussions (25:10)(27:7)
coming (25:24)                                          dispositive (7:5)(7:8)
commend (9:7)(15:24)                                    dispute (8:9)(9:11)(16:4)(16:11)(18:3)(18:11)(20:3)
communication (19:10)(19:13)(20:1)(23:2)                (20:20)(21:12)(22:7)(23:13)(23:19)(24:3)(27:13)
company (20:13)                                         disputes (4:15)(16:7)(18:10)(22:22)(23:3)(23:4)
complaint (18:19)(19:17)(24:21)                         (23:11)(26:16)(27:9)
complexity (25:4)                                       district (1:1)(1:2)(1:14)(8:16)(27:18)
comports (6:16)                                         document (17:16)(18:4)(18:24)(23:17)
conaway (2:2)(4:3)                                      documentation (21:15)
concerned (19:16)                                       documents (18:1)(18:5)(18:16)(19:1)(19:13)(20:18)
conference (1:10)(3:4)(7:12)(8:14)(16:9)(28:23)(29:8)   (21:18)(23:23)
consider (9:3)                                          does (7:4)
considerations (9:17)(10:9)(10:19)(11:1)(11:10)(12:4)   doesn't (16:10)
(12:9)(12:15)(13:5)(14:15)(15:8)(15:18)                 doing (8:4)(9:3)
considers (23:22)                                       don't (12:17)(13:19)(16:4)(18:7)(18:16)(25:15)
consistent (13:13)                                      down (3:12)
construction (6:6)                                      during (10:6)(17:4)
continue (23:8)
continued (2:1)                                                                   E
copy (5:3)                                              each (3:13)(16:8)(16:21)
core (17:3)(17:8)(17:16)(17:20)(17:24)(18:3)(18:23)     early (22:18)(25:7)(27:7)
(21:18)(23:17)(23:23)                                   easy (6:13)(26:22)
correct (12:21)(14:18)(14:21)                           efforts (28:11)
corroon (1:18)(3:19)                                    either (28:13)
could (17:2)(20:24)(22:10)(22:15)(28:17)                electronics (1:6)(3:6)(19:8)(19:10)
counsel (3:13)(3:16)(3:23)(4:1)(4:4)(4:7)(9:22)(9:24)   else (12:1)(12:7)
(13:3)(16:22)(19:4)(21:22)(26:2)(30:8)(30:12)           email (25:7)(25:14)
couple (4:8)(6:18)(18:21)                               emails (24:19)
course (11:7)                                           employed (30:9)(30:12)
court (1:1)(1:14)(3:1)(3:8)(3:10)(3:22)(4:6)(11:5)      employee (30:11)
(12:12)(12:24)(14:10)(15:2)(16:18)(17:4)(17:23)(19:3)   encourage (9:4)(23:8)
(19:7)(20:6)(20:23)(21:11)(21:21)(22:19)(23:5)(23:12)   end (25:23)(29:4)(29:7)
(24:3)(24:13)(26:1)(26:8)(29:2)(29:5)(30:3)             ended (29:9)
court's (5:15)(8:16)(9:9)(23:13)                        engineer (25:18)
covington (2:5)(4:5)                                    enough (28:13)
crazily (6:7)                                           entered (8:15)(27:22)
custodians (25:11)                                      entitled (17:22)(17:24)(26:19)
                                                        esq (1:18)(1:21)(2:3)(2:5)(2:6)
                          D                             even (21:13)
damages (22:15)                                         event (8:5)
date (7:4)(7:6)(7:11)                                   everything (12:1)
dates (5:13)(5:14)(6:9)(6:10)(6:11)(6:19)               evidence (12:5)(12:10)(14:21)
daubert (7:5)(7:8)                                      exactly (14:21)
days (7:18)(7:20)(8:2)(8:6)(27:22)                      example (6:3)
deadline (23:17)(23:19)(27:3)                           exception (15:16)
deal (9:18)(24:7)                                       excluded (23:24)
december (1:8)(7:15)(7:16)(17:18)                       expect (6:13)(13:21)(17:15)(17:21)(18:23)
decision (9:22)(22:3)                                   experience (27:6)(27:11)
default (7:4)(25:10)                                    expert (4:16)(4:19)(5:19)(5:21)(9:16)(11:2)(11:9)
defendant (10:16)(15:5)(25:3)(25:21)(26:5)              (11:13)(11:18)(11:24)(12:20)(15:15)(15:22)
defendants (1:7)(2:7)(10:5)(10:17)(10:21)(11:7)(17:5)   explicitly (26:11)
(18:2)(18:17)(24:15)                                    extent (13:7)(18:8)(21:23)(23:10)(26:18)(27:8)
defendants' (3:24)(9:24)(10:10)(13:2)(13:3)(15:4)       extraterritorially (22:1)
(15:23)(19:4)(24:13)(29:3)
defense (13:10)                                                                   F
degrees (19:11)                                         fact (10:16)
delaware (1:2)(1:12)(3:16)(4:1)                         fair (23:22)
described (14:17)                                       fall (4:8)
determinations (26:20)                                  falls (10:15)
determine (7:24)(21:5)                                  familiar (19:7)(20:6)
determines (7:7)                                        far (22:7)(25:9)
did (5:1)                                               federal (10:18)(13:14)
didn't (11:16)                                          few (3:2)(6:2)(6:11)(27:22)

                                            Hawkins Reporting Service
                         715 North King Street - Wilmington, Delaware 19801
                                     (302) 658-6697 FAX (302) 658-8418
   Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 27 of 93 PageID #: 1675
                                                                            33
filed                                                    judge

filed (7:8)                                              hedvat (1:21)(3:20)(10:1)(10:2)(12:3)(12:21)(16:24)
final (17:17)                                            (18:15)(22:9)(24:11)(26:4)(28:24)
financially (30:12)                                      held (6:23)(7:13)
firm (3:21)                                              help (21:4)
first (3:3)(3:15)(4:10)(4:18)(6:21)(11:8)(13:2)          helpful (22:21)(23:1)
(15:10)(16:22)(20:23)(22:6)(26:4)(28:15)                 her (7:2)(7:10)(8:5)(8:6)
fit (24:6)                                               here (3:3)(3:4)(3:7)(3:9)(4:24)(8:4)(14:19)(15:4)
five (7:18)(7:19)(8:2)(8:6)                              (15:16)(16:8)(16:15)(20:7)(25:22)(27:1)(29:8)
flow (13:12)(19:21)                                      hey (14:1)
flynn (2:6)(4:5)                                         highlight (24:16)
folks (29:6)                                             highlighting (21:2)
following (5:17)(21:1)                                   his (5:4)
footnote (9:12)                                          hits (23:19)
for (1:2)(3:2)(3:4)(3:13)(3:14)(3:15)(3:19)(3:23)        holding (1:3)(3:5)(3:19)
(4:3)(4:17)(5:17)(5:20)(6:2)(6:5)(6:6)(6:12)(6:22)       hone (21:17)
(7:4)(7:6)(7:11)(7:19)(7:23)(8:6)(9:6)(9:22)(9:24)       honor (3:18)(4:3)(10:2)(12:3)(17:1)(20:4)(20:22)
(10:6)(10:22)(11:11)(16:22)(17:5)(17:15)(18:1)(19:4)     (22:10)(24:11)(25:24)(29:1)
(19:12)(19:24)(20:10)(20:14)(20:18)(21:4)(21:20)(22:6)   honorable (1:14)
(22:13)(23:17)(24:6)(25:7)(26:15)(27:4)(28:1)(28:9)      hope (17:19)
(28:12)(28:19)(29:2)(30:8)                               hours (7:23)(7:24)
foreclosed (22:17)                                       how (9:18)(21:16)(25:14)(26:19)(27:1)(27:17)
foregoing (30:3)(30:4)                                   huge (25:2)(25:19)
form (5:19)(5:23)(6:1)(7:3)
found (8:16)                                                                        I
frankel (1:20)                                           identification (17:14)(17:18)(18:22)
friday (5:12)(6:16)                                      identified (18:19)(19:2)(21:6)(21:14)
from (3:10)(3:18)(3:20)(4:3)(4:5)(4:21)(5:15)(6:20)      identifies (19:18)
(8:5)(9:23)(10:2)(16:18)(19:21)(22:17)(26:5)(27:11)      identify (3:13)(17:6)(17:8)(27:4)
(28:23)(29:4)                                            i'll (4:16)(4:17)(6:13)(9:3)(9:22)
front (7:17)(8:19)(8:22)(12:15)                          i'm (5:7)(5:13)(8:4)(9:19)(15:3)(20:20)(27:1)(28:17)
full (17:15)(23:22)                                      imbalance (25:2)(25:20)
fully (13:21)                                            impedance (18:5)(19:19)(19:23)
functionalities (18:18)(18:20)(19:2)(21:4)(22:11)        implicitly (26:11)
functionality (18:6)(19:11)(20:7)                        important (11:23)(16:12)(16:16)
further (3:12)(8:10)(16:3)(18:9)(28:11)(28:21)(30:7)     inc (1:3)(3:5)
(30:10)                                                  include (5:13)(11:11)
                                                         included (13:24)(24:1)
                           G                             including (4:16)(5:19)
game (14:19)                                             indicates (8:23)(27:24)
gaming (10:17)                                           indicia (13:20)(14:2)(14:3)
get (4:18)(5:15)(12:19)(23:18)                           induced (24:24)
gets (27:22)                                             information (10:12)(18:7)(25:4)(25:5)
give (5:13)(6:18)(16:7)(16:14)(16:20)(22:20)             infringement (12:9)(24:22)(24:23)(24:24)(25:15)(25:16)
given (25:22)                                            initial (11:9)(22:23)(27:3)(28:5)
going (4:8)(5:7)(5:13)(6:10)(6:23)(7:19)(9:1)(12:1)      inserted (15:24)
(13:19)(15:3)(15:10)(16:13)(19:12)(19:24)(20:3)(20:17)   instance (4:19)
(20:20)(20:21)(21:9)(21:17)(22:2)(22:7)(22:22)(23:15)    interested (30:13)
(24:6)(25:21)(28:17)                                     international (22:14)
good (3:17)(4:2)(11:19)(15:13)(29:5)                     into (5:9)
grant (9:2)                                              invalidity (10:4)(10:24)(13:7)(13:18)(15:6)
guidance (22:19)                                         invalidity/validity (15:14)
                                                         isn't (26:22)
                           H                             issue (10:4)(10:9)(11:9)(11:15)(12:17)(13:4)(13:7)
had (5:1)(5:3)                                           (13:9)(13:15)(14:9)(14:23)(15:1)(15:17)(16:9)(16:12)
handle (4:15)                                            (16:20)(17:1)(17:19)(18:8)(19:5)(20:1)(20:7)(20:8)
happen (27:21)                                           (20:23)(21:22)(22:2)(22:4)(24:17)(24:19)(25:1)(25:7)
happens (20:2)(23:20)(28:1)                              (25:8)(25:23)(26:3)(26:9)(27:1)(27:5)(27:13)(27:20)
happy (9:19)(26:6)                                       (28:8)
hard (6:8)(18:15)(22:13)                                 issues (4:9)(4:18)(16:3)(19:21)(19:23)(20:16)(21:1)
has (4:13)(5:6)(15:5)(19:8)(22:3)(27:23)                 (21:19)(23:10)(24:4)(24:9)(25:6)
have (3:10)(3:13)(4:23)(6:12)(7:9)(7:11)(7:18)(8:8)      its (23:21)
(9:6)(9:15)(9:19)(10:5)(10:11)(10:13)(10:23)(11:17)      it's (8:13)(10:10)(11:3)(12:6)(13:13)(13:18)(14:11)
(11:22)(12:18)(13:16)(13:23)(14:4)(14:7)(15:6)(15:13)    (15:4)(15:6)(15:13)(16:13)(16:15)(17:11)(18:15)(19:23)
(16:19)(17:13)(18:7)(19:7)(19:10)(19:19)(20:2)(20:13)    (20:1)(22:13)(22:16)(22:21)(23:1)(23:16)(23:18)(26:4)
(20:20)(21:23)(22:5)(22:10)(23:1)(23:6)(25:1)(25:10)     (26:10)(26:21)
(25:16)(25:19)(26:16)(27:3)(27:7)(28:10)(28:18)          itself (27:23)
haven't (24:14)                                          i've (8:15)(15:3)(26:23)
having (19:13)
hawkins (3:11)                                                                      J
head (18:9)(23:3)(25:6)                                  jointly (28:16)
heads-up (16:15)                                         judge (1:11)(4:14)(4:20)(5:2)(5:7)(5:23)(6:1)(6:4)
hear (9:23)                                              (6:20)(7:2)(7:3)(7:7)(7:20)(7:21)(16:12)(19:6)(22:3)
heard (15:3)(26:5)                                       (24:18)(27:15)(27:24)(28:2)(28:3)(28:4)(28:10)(28:14)
hearing (6:22)(7:4)(7:9)                                 (28:16)

                                             Hawkins Reporting Service
                          715 North King Street - Wilmington, Delaware 19801
                                      (302) 658-6697 FAX (302) 658-8418
   Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 28 of 93 PageID #: 1676
                                                                            34
judges                                                   packaged

judges (27:18)(27:19)                                    mind (21:19)(25:17)(28:13)
juncture (22:18)                                         minimum (18:23)
jury (7:15)                                              moment (8:11)
just (3:2)(4:7)(4:11)(8:11)(8:13)(8:21)(9:7)(9:10)       monday (1:8)
(9:14)(11:6)(11:15)(13:12)(14:17)(14:20)(16:14)(23:18)   more (8:1)(9:5)
(24:18)(25:22)(27:11)(27:12)(27:22)(28:12)(28:17)        most (26:14)
(28:18)                                                  motion (8:21)(9:2)
                                                         motions (4:18)(7:5)(7:8)(8:18)
                           K                             much (23:1)
keep (28:13)
key (5:14)(6:19)(15:13)                                                            N
kind (4:8)(6:10)(8:13)(21:19)(27:17)                     naftalis (1:20)
king (1:12)                                              narrow (14:5)
know (4:23)(8:8)(13:19)(14:8)(16:21)(18:15)(18:16)       necessarily (13:19)
(19:6)(21:14)(22:8)(22:14)(22:21)(27:17)                 need (5:14)(28:21)
knows (24:1)                                             needs (18:4)
korean (20:12)                                           neither (30:7)
kraman (2:3)(4:2)(4:3)                                   new (5:9)(6:11)(15:21)
kramer (1:20)(3:20)(10:2)                                newer (8:17)(8:24)
                                                         next (17:18)
                           L                             nobody (13:17)(25:16)
laid (10:3)(11:4)(17:13)                                 non-anda (5:24)
language (15:23)                                         noninfringement (12:8)(12:22)
later (5:11)(18:10)(18:13)                               nonspecifically (26:17)
law (3:20)(9:1)(26:22)                                   nor (30:8)(30:12)
least (24:21)                                            noreika (4:14)(4:20)(5:7)(7:2)
left (12:6)(12:19)                                       noreika's (5:23)(6:21)(7:20)
less (8:1)(9:1)                                          not (6:4)(6:7)(7:4)(11:19)(11:23)(13:18)(14:7)(14:11)
let (3:2)(3:12)(4:7)(6:18)(8:11)(11:15)(13:1)(16:21)     (14:19)(14:22)(15:13)(15:14)(16:19)(17:12)(17:19)
(19:3)(27:12)                                            (19:9)(22:5)(23:18)(26:11)(27:1)(27:14)(28:17)(28:18)
letter (6:4)(17:4)                                       (30:11)
letters (26:12)                                          notary (30:17)
levin (1:20)(3:20)(10:2)                                 note (7:17)(7:20)(8:14)(26:10)(27:11)
light (15:2)                                             noted (15:6)
like (9:5)(11:14)(12:4)(12:6)(18:2)(18:9)(21:2)          nothing (8:3)(29:4)
(21:12)(23:6)                                            november (7:13)(7:14)
likely (16:13)(16:17)(22:22)                             now (5:6)(10:22)(18:14)(24:22)
limit (17:6)                                             number (7:23)(7:24)(28:6)
limited (22:20)
lines (16:11)(21:13)                                                               O
litigation (22:16)                                       obviously (4:20)(4:24)(6:3)(7:21)(8:3)(13:16)(15:21)
little (6:7)(9:20)(26:11)                                (20:12)(22:21)(23:11)(23:20)(27:23)
llp   (1:18)                                             obviousness (10:10)(10:15)(10:20)(12:11)(13:22)(13:23)
llp (1:20)(2:2)(2:5)                                     o'clock (6:24)(7:13)(7:14)
logical (14:20)                                          october (6:23)(6:24)
logically (13:12)                                        off (18:9)(23:3)(25:7)(29:7)
look (21:7)                                              okay (15:2)(19:3)(24:9)(26:1)(27:12)(29:5)
looking (21:4)                                           one (4:22)(8:8)(8:12)(9:11)(11:17)(16:13)(19:15)
lot (18:7)(21:15)                                        (19:22)(19:24)(20:7)(20:15)(20:24)(25:6)(26:9)(26:14)
ltd (1:6)(3:6)                                           (27:12)
                                                         ones (24:5)
                           M                             only (13:9)(15:1)(17:1)(24:17)(25:15)
made (20:9)(20:18)(23:6)                                 opening (9:16)(10:7)(12:11)(12:16)(13:6)(14:12)
magistrate (1:14)(27:15)(27:18)(27:24)(28:3)(28:14)      opportunities (8:18)
(28:16)                                                  opportunity (10:13)(10:23)(14:5)(16:8)(16:21)
main (9:17)(17:19)                                       oral (8:23)(9:2)
maintain (18:17)                                         order (5:5)(5:11)(5:18)(5:20)(5:21)(5:23)(6:1)(6:15)
make (9:21)(15:16)(26:20)(28:10)                         (7:3)(8:15)(8:20)(9:8)(9:13)(10:4)(10:7)(17:14)(23:14)
makes (8:3)(10:18)(13:15)(14:6)(15:9)(15:12)(15:15)      (25:10)
making (23:21)                                           other (8:12)(9:3)(12:4)(14:14)(19:1)(20:16)(20:24)
management (1:10)(3:4)(8:14)(16:9)(28:22)(29:8)          (22:15)(24:9)(24:17)(26:10)(27:12)(28:14)
manner (17:13)                                           others (26:21)
many (27:2)                                              otherwise (9:6)(16:2)
market (20:14)(20:19)                                    our (3:7)(3:12)(5:10)(10:2)(10:24)(11:3)(12:8)(13:11)
markman (6:22)                                           (13:18)(13:23)(14:8)(14:22)(14:23)(16:16)(17:3)(17:11)
material (11:11)                                         (17:17)(19:14)(22:16)(27:17)(28:22)(29:4)(29:5)(29:7)
materialize (23:4)                                       out (7:10)(9:1)(10:3)(10:17)(11:4)(17:13)(21:15)(25:5)
matter (3:5)(20:2)                                       outlined (17:3)
may (6:11)(12:7)(17:2)(19:24)(21:24)(25:23)(27:1)        out-of-town (29:6)
(27:14)(27:17)                                           outside (20:11)(20:14)(20:19)(22:1)(22:13)
maybe (17:20)                                            over (4:8)
meant (9:4)
meet-and-confer (10:6)(17:5)                                                       P
might (8:1)(9:6)(18:12)(21:12)(24:18)                    packaged   (24:22)

                                             Hawkins Reporting Service
                          715 North King Street - Wilmington, Delaware 19801
                                      (302) 658-6697 FAX (302) 658-8418
   Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 29 of 93 PageID #: 1677
                                                                            35
page                                                     said

page (9:12)                                              putting (7:6)
papers (24:20)                                           puzzle (11:17)(11:23)
part (21:2)
particularly (22:24)(25:13)(26:24)(27:6)                                            Q
parties (4:23)(5:8)(6:6)(6:14)(7:10)(7:18)(7:22)(8:8)    qualcomm   (19:20)
(9:4)(9:7)(9:13)(9:15)(9:19)(10:5)(15:6)(15:20)(16:1)    question   (21:22)
(18:13)(22:23)(23:8)(23:12)(24:5)(26:9)(27:6)(27:17)
(28:12)(28:16)(30:9)                                                                R
parts (5:18)(5:21)(26:15)                                rainey (2:5)(4:5)(13:11)(14:18)(19:6)(21:10)(21:20)
party (23:20)                                            (24:14)(24:17)(29:4)
patent (5:20)(5:23)(13:18)(26:16)                        raise (11:12)(23:12)(24:10)(24:15)(25:23)(27:9)
patrick (2:6)(4:5)                                       raised (4:18)(10:8)(12:11)(13:7)(15:11)(24:5)
pending (8:22)                                           raising (20:21)(26:9)
perceive (19:16)                                         reach (7:9)(23:9)
period (4:20)                                            read (11:6)
persuasion (13:17)                                       reading (13:3)
pertain (18:24)                                          reality (9:14)
phone (28:10)                                            really (9:14)(18:12)
piece (11:17)(11:23)(12:5)(12:10)(14:2)(14:7)(15:13)     reassigned (5:7)
pilar (2:3)(4:3)                                         rebut (10:13)(10:19)
plaintiff (1:4)(1:22)(6:14)(10:11)(13:8)(15:7)(15:11)    rebuttal (9:16)(10:8)(10:24)(12:5)(12:6)(12:8)(12:10)
(18:10)(21:7)(24:1)(24:10)(25:2)(25:20)(26:19)(27:4)     (12:14)(12:18)(12:23)(13:8)(14:6)(15:1)(15:12)
plaintiffs (15:19)(17:24)                                rebutted (13:10)
plaintiff's (3:15)(9:23)(13:1)(16:22)(21:21)(26:2)       recently (22:3)(27:16)
(28:23)                                                  record (3:1)(3:3)(3:10)(3:14)(29:7)
play (14:19)                                             referral (5:10)
point (5:1)(15:10)(25:24)(28:9)(28:15)                   referred (4:14)
pop (16:14)                                              regard (6:19)(12:14)(15:8)(23:7)
portion (8:16)(9:8)(15:22)                               reiterate (4:11)
position (9:21)(10:3)(10:11)(10:14)(10:24)(11:3)         relate (16:10)(21:16)
(13:23)(14:8)(14:11)(14:22)(15:4)(15:23)(17:11)(22:16)   related (15:22)(20:18)(22:12)(30:8)
(25:12)                                                  relates (8:17)(20:8)(22:4)
positions (12:8)(12:22)                                  relating (18:5)(19:1)
possible (23:2)                                          relative (30:11)
potential (21:15)(23:3)                                  relevant (25:14)
potentially (22:2)                                       rely (10:17)
potter (1:18)(3:18)                                      reorganized (27:17)
preference (7:10)                                        reply (11:16)(13:9)(14:16)(15:17)
present (12:7)                                           report (9:16)(10:8)(11:2)(11:9)(11:10)(11:13)(11:18)
presentation (14:20)                                     (11:24)(12:6)(12:14)(12:16)(12:20)(13:6)(13:8)(13:10)
presentations (7:23)                                     (13:24)(14:6)(14:12)(14:16)(14:23)(15:1)(15:12)(15:15)
pretrial (7:12)                                          (15:17)
pretty (6:13)(11:22)(22:20)                              reporter (3:10)(30:3)(30:17)
previously (5:2)(22:5)                                   reporting (3:11)
primary (17:1)                                           reports (10:7)(12:11)(12:19)(12:23)(15:22)
procedural (4:9)                                         representative (26:21)
procedurally (28:22)                                     requested (7:18)
procedures (23:14)(24:3)(24:7)                           requesting (8:22)
proceeding (30:5)(30:10)                                 requires (6:2)
proceedings (29:9)                                       reserve (7:19)
process (6:3)(8:12)(12:1)(15:15)(17:5)(23:1)(26:15)      reserving (8:6)
produced (20:10)                                         resolution (24:6)(27:14)
product (20:15)                                          resolve (4:15)
production (11:13)(13:14)(15:7)(17:3)(17:8)(17:16)       resolved (24:6)
(17:21)(18:4)(18:24)(20:17)(23:18)(23:21)(23:23)         resources (16:18)
products (17:7)(17:9)(17:15)(18:2)(18:18)(18:22)         respect (17:2)(18:17)
(19:10)(19:14)(20:10)(20:13)(20:18)(21:6)(21:8)(21:13)   respond (13:24)(14:5)
(21:16)(21:24)(22:13)(26:17)(26:18)(26:21)(27:2)(27:5)   responded (11:24)(12:2)
professional (30:2)(30:17)                               response (14:1)(14:24)(26:3)
proposal (10:22)(11:3)(13:4)                             responsible (4:17)(6:22)
proposed (4:24)(5:4)(5:11)(6:15)(9:13)(15:21)            responsive (11:13)(11:18)
proposing (11:7)(11:20)                                  restricted (17:12)
provide (5:3)(8:10)(9:20)(11:16)(14:24)(15:20)           resubmit (5:10)
provided (4:23)                                          retains (7:21)
provides (7:22)                                          reveal (10:12)
providing (8:17)(18:21)                                  reviewing (7:7)
provision (27:23)                                        revised (6:15)
public (30:17)                                           richard (2:5)(4:5)
pull (6:20)                                              right (12:24)(13:4)(21:10)(24:22)(26:8)
purpose (10:18)                                          role (4:11)
purposes (28:1)
pursuant (23:13)                                                                    S
pursuing (27:16)                                         safe   (29:6)
put (13:14)                                              said   (9:10)

                                             Hawkins Reporting Service
                          715 North King Street - Wilmington, Delaware 19801
                                      (302) 658-6697 FAX (302) 658-8418
   Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 30 of 93 PageID #: 1678
                                                                            36
sales                                                   the

sales (22:15)                                           start (3:14)(4:7)(27:3)(28:7)
same (3:23)(6:10)(12:21)(12:23)                         state (5:10)(25:17)
samsung (1:6)(3:6)(4:4)(19:8)(20:12)(25:8)(25:18)       states (1:1)(1:14)(20:11)
satius (1:3)(3:5)(3:19)                                 stay (28:18)
satius' (10:14)                                         step (5:8)
say (3:2)(8:11)(12:13)(13:5)(13:19)(14:15)(14:22)       strange (14:7)
(14:24)(17:1)(18:11)(26:2)(27:12)                       street (1:12)
saying (11:15)(14:14)                                   strictly (10:15)
says (8:21)(25:10)                                      subject (17:7)(22:15)
schedule (4:24)(5:4)(6:19)(7:6)(8:9)(9:11)(15:21)       submission (17:4)
(27:22)(27:23)(28:9)(28:15)                             submit (6:14)(11:2)(23:15)
scheduling (5:5)(5:11)(5:18)(5:20)(5:21)(5:23)(6:1)     submitted (15:18)(24:21)
(6:15)(7:3)(9:13)(10:3)(10:6)(16:10)(17:14)(23:14)      substance (4:10)(5:16)
scheduling-related (16:3)(16:7)                         substantially (21:8)
school (9:1)                                            substantive (8:9)(9:11)
scope (17:9)(17:20)(19:17)(19:22)(26:7)                 such (16:20)(20:15)(26:18)
scope of (20:5)                                         sure (21:20)(27:1)(28:17)
searching (19:12)(19:24)                                suspect (27:1)
second (5:14)(11:6)(11:21)(20:8)(20:20)(21:22)(22:24)
secondary (9:17)(10:9)(10:19)(11:1)(11:10)(12:4)                                   T
(12:9)(12:14)(13:5)(13:20)(14:2)(14:3)(14:15)(15:8)     table (4:4)
(15:17)                                                 take (5:9)(16:17)(28:21)
secondly (21:11)(25:19)                                 taken (30:10)
see (7:2)(10:24)(14:24)(16:4)(16:14)(19:4)(23:8)        takes (8:4)
(26:6)(28:8)                                            taking (3:11)(4:21)
seeking (20:17)                                         talk (4:10)(4:22)(23:8)(28:7)
seemed (11:14)                                          talked (24:15)
seems (13:12)(13:14)(18:9)                              talking (16:6)(25:17)
sense (8:3)(13:15)(14:6)(15:9)(15:12)(15:16)            taneha (30:2)(30:16)
service (3:11)                                          taylor (2:2)
set (7:4)(7:22)(28:5)                                   technical (17:3)(17:8)(17:16)(17:20)(17:24)(18:4)
settlement (28:8)                                       (18:17)(18:24)(21:18)(23:17)(23:23)
seven (8:24)                                            tee (20:16)(24:2)
shannon (1:21)(3:20)(10:2)(19:20)(20:8)(20:15)          teed (23:19)(24:20)
she (4:14)(7:9)(7:22)                                   teleconference (28:6)
she'll (7:9)                                            tell (16:8)
shifting (19:17)                                        tens (19:9)
short (22:9)                                            term (18:5)
should (9:15)(10:11)(10:13)(11:4)(13:2)(17:7)(18:24)    terms (25:3)(25:21)
(23:21)(24:1)                                           than (5:11)(8:1)(9:6)
shouldn't (6:8)(22:17)                                  thank (3:22)(4:7)(10:1)(16:24)(24:12)(28:24)
side (3:13)(3:15)(3:24)(8:22)(8:23)(9:23)(9:24)(13:1)   that (3:3)(4:8)(4:18)(4:22)(5:1)(5:6)(5:10)(5:13)
(13:2)(14:14)(16:8)(16:16)(16:21)(16:23)(19:4)(24:14)   (5:14)(5:16)(5:22)(6:12)(6:16)(6:17)(6:19)(7:6)(7:8)
(28:23)(29:3)                                           (7:9)(7:17)(7:21)(7:24)(8:4)(8:13)(8:14)(8:15)(8:17)
sides (16:19)(23:2)(28:6)                               (8:21)(8:23)(8:24)(9:7)(9:8)(9:13)(9:14)(9:15)(9:18)
silverstein (1:18)(3:17)(3:18)                          (10:4)(10:7)(10:8)(10:9)(10:11)(10:12)(10:14)(10:17)
similar (5:24)(21:8)                                    (10:22)(11:2)(11:3)(11:6)(11:7)(11:10)(11:11)(11:15)
simply (12:10)(19:12)                                   (12:4)(12:7)(12:16)(12:19)(12:22)(13:9)(13:11)(13:12)
since (25:13)                                           (13:14)(13:17)(13:22)(14:1)(14:2)(14:5)(14:6)(14:11)
sitting (25:4)                                          (14:12)(15:1)(15:5)(15:10)(15:11)(16:1)(16:11)(16:13)
situation (19:8)                                        (16:15)(16:17)(16:19)(17:7)(17:9)(17:11)(17:13)(18:1)
size (25:3)                                             (18:8)(18:16)(18:23)(19:8)(19:12)(19:15)(19:19)(19:21)
slightly (8:1)                                          (19:24)(20:3)(20:9)(20:10)(20:13)(20:16)(20:19)(20:24)
sold (20:10)                                            (21:1)(21:8)(21:13)(21:16)(21:19)(21:23)(21:24)(22:3)
solely (15:17)(20:10)(20:14)(20:18)(21:24)(22:12)       (22:7)(22:12)(22:17)(22:21)(23:7)(23:11)(23:14)(23:16)
some (5:14)(6:5)(14:13)(16:17)(18:3)(23:6)(23:9)        (23:19)(23:20)(23:21)(23:24)(24:1)(24:2)(24:4)(24:5)
(25:17)(25:24)(28:6)(28:13)                             (24:10)(24:14)(24:15)(24:18)(25:11)(25:23)(26:4)(26:9)
something (6:12)(8:13)(14:15)(14:16)(16:11)(16:16)      (26:18)(27:8)(27:11)(27:14)(27:15)(27:21)(27:24)(28:1)
(16:17)(23:24)(28:12)                                   (28:4)(28:9)(28:15)(28:19)(28:21)(30:3)(30:7)(30:10)
sometimes (23:16)                                       that's (4:16)(6:23)(6:24)(7:10)(7:14)(7:16)(8:15)
somewhere (24:20)                                       (8:21)(11:18)(11:20)(14:18)(14:21)(16:12)(16:16)
soon (24:2)(28:13)                                      (19:23)(20:3)(26:24)(27:5)(28:17)
sought (17:5)(25:21)                                    the (1:1)(1:2)(1:14)(3:1)(3:3)(3:5)(3:9)(3:10)(3:14)
sounds (18:2)(21:2)(21:12)(23:6)                        (3:15)(3:22)(3:23)(4:6)(4:9)(4:10)(4:11)(4:13)(4:18)
span (23:24)                                            (4:19)(4:23)(5:1)(5:4)(5:6)(5:8)(5:9)(5:11)(5:13)
specifically (17:6)(21:5)(21:14)                        (5:15)(5:16)(5:17)(5:18)(5:21)(6:3)(6:5)(6:6)(6:9)
specifications (19:1)                                   (6:10)(6:13)(6:19)(6:21)(7:6)(7:7)(7:10)(7:12)(7:15)
stage (12:20)(22:20)(22:24)                             (7:17)(7:19)(7:21)(7:22)(7:23)(8:3)(8:6)(8:8)(8:9)
stages (22:23)                                          (8:14)(8:16)(8:20)(8:23)(9:1)(9:6)(9:7)(9:9)(9:11)
standard (8:15)                                         (9:12)(9:13)(9:14)(9:15)(9:16)(9:19)(10:3)(10:4)(10:5)
standing (8:20)(9:8)                                    (10:6)(10:11)(10:15)(10:16)(10:17)(10:18)(10:23)(11:3)
stargatt (2:2)                                          (11:5)(11:6)(11:9)(11:13)(11:17)(11:23)(11:24)(12:4)
stark (5:2)(6:5)(7:3)(22:3)                             (12:6)(12:12)(12:14)(12:20)(12:21)(12:23)(12:24)(13:1)
stark's (6:1)                                           (13:4)(13:7)(13:8)(13:13)(13:14)(13:16)(13:22)(14:7)

                                            Hawkins Reporting Service
                         715 North King Street - Wilmington, Delaware 19801
                                     (302) 658-6697 FAX (302) 658-8418
   Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 31 of 93 PageID #: 1679
                                                                            37
their                                                    will

(14:8)(14:10)(14:11)(14:14)(14:16)(14:20)(14:23)(15:2)   tuners (19:19)
(15:4)(15:5)(15:6)(15:7)(15:11)(15:14)(15:15)(15:17)     turn (9:22)(13:1)(16:22)(19:3)
(15:18)(15:20)(15:22)(15:23)(15:24)(16:1)(16:2)(16:4)    two (8:12)(10:23)(19:20)(19:21)(22:23)
(16:8)(16:11)(16:12)(16:15)(16:18)(16:19)(16:22)(17:1)   type (18:16)
(17:3)(17:4)(17:6)(17:8)(17:9)(17:13)(17:14)(17:15)
(17:18)(17:20)(17:23)(18:2)(18:3)(18:8)(18:10)(18:13)                              U
(18:16)(18:18)(18:19)(18:20)(18:21)(18:22)(18:23)        ultimately (10:21)(15:3)(28:2)
(19:3)(19:7)(19:15)(19:16)(19:17)(19:22)(19:23)(20:5)    under (4:9)(10:15)
(20:6)(20:7)(20:8)(20:11)(20:14)(20:15)(20:19)(20:23)    understand (13:1)(18:14)(20:9)
(20:24)(21:1)(21:3)(21:5)(21:6)(21:11)(21:12)(21:13)     understood (26:1)
(21:18)(21:21)(21:22)(21:23)(22:1)(22:2)(22:6)(22:8)     underway (17:12)
(22:9)(22:13)(22:14)(22:16)(22:19)(22:22)(22:23)         undoubtedly (12:5)
(22:24)(23:2)(23:4)(23:8)(23:10)(23:12)(23:13)(23:14)    united (1:1)(1:14)(20:11)
(23:16)(23:18)(23:20)(24:1)(24:3)(24:4)(24:10)(24:13)    unlike (7:3)
(24:15)(24:17)(24:19)(24:20)(24:21)(25:1)(25:2)(25:3)    unreasonable (25:12)
(25:4)(25:6)(25:9)(25:10)(25:20)(25:22)(26:1)(26:4)      until (17:11)(22:10)
(26:7)(26:8)(26:9)(26:12)(26:14)(26:15)(26:18)(26:22)    upfront (10:12)
(27:2)(27:4)(27:6)(27:8)(27:13)(27:15)(27:16)(27:20)     upon (10:17)
(27:21)(27:22)(28:3)(28:7)(28:8)(28:9)(28:12)(28:14)     urge (27:6)
(28:15)(28:23)(29:2)(29:5)(29:7)(29:9)(30:3)(30:4)       use (21:24)
(30:9)                                                   useful (28:17)
their (9:21)(10:22)(11:8)(12:7)(12:16)(12:22)(12:23)     utilize (5:19)(5:22)
(13:3)(13:6)(15:12)(15:21)
them (5:3)(8:10)(11:5)(11:21)(19:20)(21:9)(26:6)(27:9)                             V
themselves (3:14)                                        validity (11:8)(11:23)(12:16)(14:13)
then (4:9)(5:20)(9:2)(9:21)(9:23)(10:8)(11:1)(11:15)     varying (19:11)
(12:12)(13:8)(14:16)(17:16)(17:17)(21:11)(23:20)(28:2)   vehicle (20:1)
there (3:16)(4:21)(6:11)(7:11)(9:10)(9:15)(13:9)         very (5:24)(25:8)(26:22)
(15:21)(15:24)(18:10)(19:21)(21:7)(21:15)(22:21)         view (12:12)(13:12)
(23:11)(24:9)(25:5)(27:2)(27:8)(28:21)
thereafter (28:7)                                                                  W
there's (6:2)(8:21)(11:18)(14:1)(14:2)(15:9)(19:4)       wait (14:23)
(20:24)(21:14)(23:17)(24:23)(24:24)(25:13)(25:14)        waiting (11:11)
these (18:1)(19:19)(22:11)                               want (12:15)(14:4)(16:14)(19:5)(25:6)(25:11)(25:22)
they (4:24)(8:11)(10:12)(10:22)(11:8)(11:14)(12:7)       wanted (24:15)
(12:15)(12:17)(13:5)(13:24)(14:8)(14:24)(16:20)(18:5)    wants (7:9)(18:11)(26:2)
(19:5)(20:13)(20:17)(21:16)(22:12)(23:3)(23:9)(24:5)     was (9:10)(10:8)(11:6)(11:7)(13:3)(13:7)(25:18)(30:10)
(24:8)(27:10)                                            way (5:17)(8:12)(11:12)(12:22)(13:13)(14:13)
they're (11:20)(13:19)(18:9)                             website (8:17)(9:9)
thing (4:22)(11:19)(11:22)(15:13)(26:10)                 week (5:12)(6:16)
things (3:2)(4:8)(4:21)(8:12)(9:3)(12:19)(19:15)         weeks (18:21)(28:7)
(28:20)                                                  welcome (3:22)(4:6)
think (6:9)(9:10)(9:12)(12:24)(14:6)(15:15)(18:11)       well (4:10)(9:24)(20:6)(22:19)(26:13)(27:11)
(20:5)(24:4)(24:18)(24:20)(25:9)(25:23)(26:10)(26:12)    we'll (3:1)(3:14)(3:15)(3:23)(4:22)(14:23)(14:24)
(26:15)(27:10)(28:16)                                    (29:7)
this (3:6)(5:12)(6:16)(9:14)(11:17)(13:15)(14:1)         were (6:20)(11:7)(11:14)(16:2)(18:2)(24:9)
(16:12)(17:10)(18:11)(19:5)(19:7)(19:17)(19:18)(20:6)    we're (3:3)(3:9)(7:19)(8:5)(14:19)(19:12)(19:23)
(22:4)(22:18)(22:20)(24:10)(24:20)(24:21)(25:1)(25:7)    (20:20)(20:21)(21:8)(21:17)(26:5)
(25:19)(25:23)(26:3)(26:5)(30:10)(30:12)(30:13)          we've (10:3)(11:3)(18:19)(19:2)(20:16)(26:5)(26:12)
those (19:2)(20:9)(21:16)(21:18)(21:19)(22:1)(23:9)      (27:16)
(23:12)(24:7)(26:18)(28:20)                              what (4:16)(5:24)(8:2)(8:20)(9:17)(10:21)(11:6)
thousands (19:9)                                         (11:14)(11:20)(11:22)(12:13)(13:19)(14:8)(14:14)
three (19:18)                                            (14:17)(14:24)(15:3)(17:21)(18:5)(18:11)(18:12)(18:13)
through (4:19)(4:21)(5:22)(16:2)(24:3)(26:23)(27:10)     (18:19)(19:16)(19:22)(20:2)(20:5)(20:6)(21:2)(21:4)
thus (25:9)                                              (21:17)(23:22)(25:4)(25:17)(26:12)(26:17)(27:21)
thynge (28:2)                                            whatever (18:1)
tied (10:10)                                             what's (9:21)(17:9)(25:21)
time (6:5)(8:2)(9:5)(13:22)(16:5)(16:17)(22:6)(24:10)    whatsoever (20:2)
timely (27:9)                                            when (7:22)(11:24)(12:18)(13:4)(13:20)(15:20)(21:3)
today (3:3)(3:12)(3:20)(8:4)(24:5)(29:8)                 (22:21)(24:2)(26:16)(27:20)(28:1)(28:8)
too (27:5)                                               when's (28:14)
topside (13:23)(14:23)                                   where (11:17)(12:19)(14:8)(19:7)(25:14)(27:5)
totally (25:12)                                          whereas (12:1)
transcript (30:4)                                        whether (17:20)(18:3)(21:5)(21:6)(22:14)(26:20)
travels (29:6)                                           which (5:1)(6:22)(8:9)(9:4)(9:8)(10:4)(10:15)(10:19)
trial (4:21)(5:22)(7:15)(7:19)(7:23)(8:2)(8:7)           (13:24)(15:10)(16:4)(17:15)(19:10)(25:7)(30:10)
tried (26:23)                                            while (9:15)
trove (25:5)                                             who (3:11)(15:7)(27:15)
true (30:4)                                              whoever (28:4)
trust (16:4)                                             whole (11:17)
try (23:3)                                               who's (23:20)
trying (14:20)(18:9)(21:17)                              will (3:11)(3:24)(5:13)(5:16)(5:24)(6:4)(6:21)(6:22)
tuned (28:19)                                            (7:2)(7:12)(7:15)(8:10)(9:2)(9:23)(11:5)(11:21)(12:13)
tuner (18:6)(19:23)                                      (12:17)(12:19)(14:13)(14:22)(15:22)(16:22)(17:9)

                                            Hawkins Reporting Service
                         715 North King Street - Wilmington, Delaware 19801
                                     (302) 658-6697 FAX (302) 658-8418
   Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 32 of 93 PageID #: 1680
                                                                            38
willful                                                  you've

(17:19)(17:21)(18:20)(19:18)(20:4)(22:6)(24:2)(24:7)
(26:10)(27:2)(27:15)(27:21)(27:24)(28:2)(28:5)(28:14)
(28:18)
willful (24:23)(25:16)
wilmington (1:12)
wish (8:11)(29:6)
wished (24:10)
with (3:10)(3:16)(3:19)(3:24)(4:4)(4:20)(5:3)(5:4)
(6:17)(6:19)(7:22)(8:18)(9:18)(9:20)(11:8)(12:14)
(13:13)(15:8)(15:20)(17:2)(18:17)(19:7)(19:13)(20:6)
(23:12)(24:7)(26:6)(27:9)(27:18)(28:6)(28:20)
without (16:3)
wms (10:16)
wondering (21:3)
won't (7:5)
word (12:18)(27:13)
work (16:2)(21:16)(26:6)(26:23)(27:10)
working (27:18)
world (12:13)
worth (24:18)
would (8:2)(10:7)(11:8)(11:10)(11:11)(11:16)(12:5)
(12:23)(13:9)(13:21)(13:22)(13:24)(14:1)(14:4)(14:7)
(14:14)(14:17)(17:1)(18:23)(28:9)
wouldn't (11:21)(13:5)
                           Y
year (17:17)
years (8:24)
yes (13:11)
you (3:22)(4:6)(4:7)(5:14)(5:19)(5:22)(6:12)(6:18)
(7:2)(7:11)(10:1)(11:12)(12:13)(12:17)(14:13)(16:14)
(16:24)(18:11)(18:13)(19:18)(22:8)(22:20)(23:6)(23:10)
(24:12)(28:18)(28:24)(29:6)
young (2:2)(4:3)
your (3:18)(4:2)(10:1)(11:12)(12:3)(12:12)(12:13)
(14:10)(14:12)(16:24)(20:4)(20:22)(21:19)(22:10)
(24:11)(25:24)(28:24)
you're (14:11)(16:13)(21:1)(21:3)(23:11)(23:15)
you've (6:10)(14:17)




                                             Hawkins Reporting Service
                          715 North King Street - Wilmington, Delaware 19801
                                      (302) 658-6697 FAX (302) 658-8418
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 33 of 93 PageID #: 1681




                             EXHIBIT 3
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 34 of 93 PageID #: 1682




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


    SATIUS HOLDING, INC.,

                        Plaintiff,

                            v.                              C.A. No. 18-850-MN-CJB

    SAMSUNG ELECTRONICS CO., LTD.,                          JURY TRIAL DEMANDED
    and SAMSUNG ELECTRONICS
    AMERICA, INC.,

                       Defendants.



                  SAMSUNG DEFENDANTS’ OBJECTIONS AND RESPONSES TO
                 PLAINTIFF SATIUS HOLDING, INC.’S FIRST SET OF REQUESTS
                       FOR PRODUCTION OF DOCUMENTS (NOS. 1-48)


          Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, Defendants

   Samsung Electronics Co., Ltd. (“SEC”) and Samsung Electronics America, Inc. (“SEA”)

   (collectively “Samsung”) hereby submit their objections and responses to the First Set of

   Requests for Production of Documents (“Requests for Production”) by Satius Holding, Inc.

   (“Satius”).

                                      GENERAL RESPONSES

          The following general responses are made with respect to each request included in the

   Requests:

          1.        Samsung incorporates by reference each General Objection below into each

   Specific Response. A Specific Response may restate a General Objection for emphasis or

   another reason. Failure to include a General Objection in a Specific Response is not intended to

   waive the General Objection.
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 35 of 93 PageID #: 1683




          2.      No admissions are intended by these responses. An answer or objection does not

   mean Samsung accepts any presumed facts.

          3.      Production of information, documents, or things does not imply an agreement or

   concession that they are relevant to or admissible in this proceeding, and is not to be construed as

   waiving any objection to the use of the information, documents, or things on any ground,

   including, but not limited to, those regarding relevance, materiality, propriety, admissibility, or

   any objection that may require the exclusion of evidence in this, or any other, proceeding.

          4.      The Specific Responses set forth below are based upon Samsung’s interpretation

   of the language used in the Requests, and Samsung reserves the right to amend or supplement its

   Responses in the event Satius asserts an interpretation that differs from Samsung’s interpretation.

   Samsung shall follow the plain meaning of various terms.

          5.      Samsung makes the following responses (and any commitment herein to produce

   information, documents, or things) based upon information reasonably available to it at this time,

   and reserves the right to supplement or amend these responses when, and if, necessary.

          6.      Inadvertent production of information protected by the attorney-client privilege,

   the work product doctrine, the joint-defense or common-interest privilege, mediation privilege,

   or any other applicable privilege, doctrine, immunity, privacy legislation or regulation, or rule of

   confidentiality, is not intended and is not to be construed as a waiver of the protections afforded

   by that privilege, doctrine, immunity, privacy legislation or regulation, or rule of confidentiality

   or waiver of the provisions regarding inadvertent production under Section 15 of the Stipulated

   Protective Order (D.I. 29).




                                                   –2–
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 36 of 93 PageID #: 1684




          7.      Samsung will provide information, documents, or things that are within its

   possession, custody, or control, that are maintained in the ordinary course of business, and that

   are located after a reasonable search, if any, in accordance with its Responses.

          8.      Samsung’s counsel is prepared to meet and confer with Satius’s counsel about any

   disputes that may arise concerning the meaning, scope, and relevance of Satius’s Requests or

   these Objections and Responses.

          9.      A Response by Samsung to a Request is not a representation that Samsung adopts,

   accepts, affirms, or admits the assertions, contentions, characterizations, instructions, or

   definitions used or made in connection with the Request, nor is it a representation that any

   information provided is relevant or admissible. Further, an Objection by Samsung to a Request is

   not a representation by Samsung as to the existence or nonexistence of information responsive to

   the Request.

          10.     Samsung reserves the right to assert further Objections to the Requests in addition

   to the General and Specific Objections stated below, including any Objections necessary after

   Samsung clarifies the meaning of vague or ambiguous terms in Satius’s Requests.

                                      GENERAL OBJECTIONS

          11.     Samsung objects to the requests and definitions to the extent that they conflict

   with or seek to impose any requirements in addition to, or different than, those required by the

   Federal Rules of Civil Procedure (“Federal Rules”), the Local Rules of the United States District

   Court for the District of Delaware (“Local Rules”), the Discovery Schedule entered by the Court

   in this litigation, the Default Standard for Discovery, or any other schedule or ruling that may be

   entered by the Court (collectively, “Discovery Rules”). Samsung’s responses to the Requests

   have been prepared in accordance with the Discovery Rules. Samsung shall follow the Discovery

   Rules. Where the Requests purport to require, instruct, or define an investigation that exceeds


                                                   –3–
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 37 of 93 PageID #: 1685




   that required under the applicable rules and orders, Samsung objects thereto on the grounds that

   such a requirement, instruction, or definition (i) exceeds the scope of permissible discovery, and

   (ii) improperly attempts to impose upon Samsung unreasonable burden and expense.

           12.     Samsung objects to the “Definitions” and “Instructions” sections preceding the

   Requests as being vague and ambiguous, as well as overly broad and unduly burdensome. By

   submitting these responses, Samsung does not adopt Satius’s purported definitions of words and

   phrases. Samsung objects to Satius’s proposed “Definitions” as being susceptible to more than

   one meaning or inconsistent with the ordinary and customary meaning of such words and phrases

   or the rules governing the permissible scope of discovery. Samsung’s use of any of Satius’s

   definitions for purposes of answering or objecting to these requests shall not be deemed to

   constitute an agreement or acknowledgment on the part of Samsung that such definitions are

   accurate, meaningful, or appropriate for any purpose in this or other actions. Samsung shall use

   the plain and ordinary meaning of various terms.

           13.     Samsung objects to Satius's definition of “You,” “Your,” and “Defendants”

   (Definition No. 1) to the extent that it includes any entity or person that is not a party to this

   action. Samsung further objects to Definition No. 1 on the ground that it is not reasonably limited

   in time or scope and to the extent it seeks to encompass information that is neither relevant nor

   proportional to the needs of the case and/or is not within Samsung’s possession, custody, or

   control. Samsung also objects to this definition to the extent it presumes that Samsung has

   knowledge of each of the persons or entities within the scope of the definition. Samsung has

   thousands of employees located at worldwide locations and any request that purports to require

   Samsung to ascertain the knowledge of each of such individuals is overbroad, inappropriate, and




                                                    –4–
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 38 of 93 PageID #: 1686




   unduly burdensome. As used in these responses, “Samsung” shall mean “Samsung Electronics

   Co., Ltd.” and “Samsung Electronics America, Inc.”

           14.     Samsung objects to the definitions of “relate to,” “reflecting,” “relating to,” and

   “concerning” as vague, overly broad, unduly burdensome, not relevant to any party’s claim, and

   not proportional to the needs of the case.

           15.     Samsung objects to each request to the extent that it seeks documents related to

   third parties that are subject to a protective order, non-disclosure agreement, confidentiality

   agreement, or other obligation of confidentiality. Samsung objects to the Requests on the

   grounds that certain Requests seek information, documents, or things that Samsung is not

   permitted to disclose pursuant to confidentiality obligations with third parties, particularly

   without providing notice to such third parties in order for such third parties to object or to seek

   an appropriate protective or confidentiality order. Samsung’s production of information,

   documents, or things in response to certain Requests will first require third-party approval or

   notice. Samsung is providing and will provide such notice, and an opportunity to object or

   intervene with respect to the production of such information, documents, or things, to third

   parties prior to producing such information, documents, or things. To minimize undue burden

   upon third parties, after providing such notice for third-party approval or confirmation, Samsung

   will disclose such information, documents, or things (i) in a manner consistent with the terms of

   the relevant confidentiality agreement(s), and (ii) upon the entry of an appropriate protective

   order in this action.

           16.     Samsung objects to the Requests in calling for production of information,

   documents, or things protected by the attorney-client privilege, the work product doctrine, the

   mediation privilege, any other applicable privilege or immunity, any privacy law or regulation,




                                                   –5–
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 39 of 93 PageID #: 1687




   any protective order or confidentiality agreement, or are otherwise exempted from discovery.

   Samsung hereby asserts all applicable privileges and protections implicated by each Request,

   whether based upon statute or recognized at common law. Further, Samsung construes the

   Requests as not seeking production of information, documents, or things from the files of

   counsel that constitute attorney-client communications and/or work product generated in

   connection with this or other litigation, anticipated litigation, or government investigation.

   Samsung objects to the Requests as overbroad, unduly burdensome, and not proportional to the

   needs of the case insofar as they purport to require a search for such privileged and work product

   material. Samsung claims such privileges and immunities and shall not include such information

   in its responses; any production or disclosure of any privileged or work-product document or

   information by Samsung is unintentional and inadvertent, and Samsung does not waive any

   objection or privilege as a result of such production or disclosure. Samsung reserves the right to

   “claw-back” any inadvertently-produced privileged or protected information upon becoming

   aware of such production pursuant to the terms of the Stipulated Protective Order (D.I. 29).

   Thus, statements that Samsung shall produce information refer to non-privileged or non-immune

   information. Any privilege log that Samsung provides will be in accordance with the Delaware

   Default Standard for Discovery, Including Discovery of Electronically Stored Information

   (“ESI”), including the provision that privileged documents post-dating the lawsuit need not be

   included on the log.

          17.     Any statement in these responses that Samsung will produce responsive

   documents should not be construed as an assertion that any such documents exist; such a

   statement means only that Samsung will conduct a reasonable search for such documents within

   its custody, possession, or control. Samsung objects to the Requests, Instructions, and




                                                   –6–
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 40 of 93 PageID #: 1688




   Definitions in purporting to impose an obligation on Samsung to locate, obtain, and produce

   information, documents, or things that are not in the possession, custody, or control of Samsung,

   including information, documents, or things in the possession, custody, or control of any non-

   party affiliates of Samsung, any affiliates of Samsung that have not been served in this action,

   and any other non-party individuals or entities. Samsung is available to meet and confer

   regarding an appropriate narrowing of such requests. Samsung responds to the Requests on

   behalf of itself and not on behalf of any subsidiaries, affiliates, or other corporations or separate

   legal entities, or any other individuals.

           18.     Samsung objects to each request to the extent that it seeks to impose an obligation

   on Samsung to locate and produce documents or things that are in the public domain, and

   therefore equally accessible to Satius, or that is otherwise readily available to Satius. Thus,

   Samsung generally will not include information, documents, or things in Satius’s possession,

   custody, or control, or publicly available information, documents, or things.

           19.     Samsung objects to the Requests as being ambiguous, overly broad, unduly

   burdensome, not relevant to any party’s claim, and not proportional to the needs of the case.

   Samsung will search for and produce information in accordance with its Specific Responses and

   Objections below.

           20.     Samsung objects to the Requests in calling for the production of “all” documents

   relating to a subject as not being proportional to the needs of the case, overly broad, and unduly

   burdensome. In each case where Samsung has agreed to produce information, Samsung will

   instead produce information sufficient to show the response it has set forth to the Request.

   Samsung is available to meet and confer regarding an appropriate narrowing of such requests.




                                                   –7–
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 41 of 93 PageID #: 1689




   Samsung is further proposing to Satius a stipulation to address the efficient handling of

   electronically stored information (“ESI”). See infra General Objection No. 21.

          21.     Samsung objects to the Requests in calling for production of ESI that is

   overbroad, unduly burdensome, and disproportionate to the needs of the case. Samsung is

   available to meet and confer regarding an appropriate narrowing of any such Requests, including

   by stipulating to reasonable limits on the scope of discovery of ESI. Samsung s expects to

   provide a draft of such a stipulation to Satius. Any such ESI will be produced once the parties

   agree to such a stipulation in accordance with the terms of such stipulation.

          22.     Samsung objects to Requests seeking all versions of a document, including drafts,

   as not being proportional to the needs of the case, overly broad, and unduly burdensome.

   Samsung will not search for and produce non-final drafts, but is available to meet and confer

   with Satius regarding an appropriate narrowing of any such request, should there be any

   appropriate request for a non-final draft that is relevant to the issues remaining in the case and

   not unduly burdensome, with respect to a specific discovery item.

          23.     Samsung objects to the Requests in calling for information, either electronically

   stored or stored in hard copy, that is not readily accessible. For example, Samsung will not

   search for information located within any backup systems, which would be unduly burdensome.

   Samsung is further proposing to Satius a stipulation to address the efficient handling of ESI. See

   supra General Objection No. 21.

          24.     Samsung objects to the Requests as premature in that they seek the disclosure of

   expert testimony or opinions. Such information will be disclosed in accordance with the Court’s

   scheduling order.




                                                   –8–
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 42 of 93 PageID #: 1690




            25.   Samsung objects to the Requests as calling for immediate production of

   information, documents, or things. Samsung shall search for and produce information,

   documents, and things on a rolling basis, consistent with the Scheduling Order set forth by the

   Court.

            26.   Samsung objects to the Requests as being vague or ambiguous, or as failing to

   state with particularity the requested information, documents, or things, as more specifically set

   forth below. Samsung objects to each request as vague and ambiguous to the extent that it uses

   undefined terms that are not commonly well understood. Samsung shall provide discovery in

   accordance with the plain and ordinary meaning of the Requests and Samsung’s Specific

   Responses and Objections below.

            27.   Samsung objects to each request to the extent that it requires or purports to require

   Samsung to make a special study, perform any calculations, generate documents that do not

   exist, or provide documents other than those maintained by Samsung in the ordinary course of

   business. Samsung will provide information, documents, or things that are within its possession,

   custody, or control, that are maintained in the ordinary course of business, and that are located

   after a reasonable search, if any.

            28.   Samsung objects to each request as overly broad, unduly burdensome, not

   relevant to any party’s claim, and not proportional to the needs of the case to the extent that it is

   unlimited in geography (i.e., beyond the United States), time, or otherwise not limited to a time

   frame relevant to this litigation and to the Asserted Patent. Unless otherwise stated in a response,

   Samsung will not produce documents concerning any product that Samsung has not made, used,

   offered to sell, or sold, within the United States, or imported into the United States and Samsung

   will not produce documents that pre-date June 2012 (six years prior to filing of the complaint).




                                                   –9–
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 43 of 93 PageID #: 1691




          29.     Samsung objects to each request to the extent that it requires the production of

   original documents. Samsung will produce or make available for inspection copies of

   discoverable, responsive documents as appropriate.

          30.     Samsung objects to the each request to the extent it is compound or consists of

   multiple subparts.

          31.     Samsung reserves its right to amend or supplement these objections and responses

   as additional discovery and investigations continue, in the event that additional information is

   disclosed, or in the event of error, inadvertent mistake, or omission. No waiver of the above-

   stated objections shall be implied from inclusion of further or more specific objections in

   individual responses below or from the inclusion of a response. Samsung's objections and

   responses shall not be interpreted as implying that responsive documents exist or that the

   Request for Production is proper.

          32.     Samsung objects to Satius’s definition of “Satius” (Definition No. 2) to the extent

   that it includes any entity or person that is not a party to this action. As used in these responses,

   “Satius” shall mean “Satius Holding, Inc.”

          33.     Samsung objects to Satius’s definition of “Complaint” (Definition No. 4) to the

   extent that it encompasses pleadings that have not been filed with the Court. As used in these

   responses, “Complaint” shall mean the Complaint filed by Satius on June 5, 2018 (D.I. 1).

          34.     Samsung objects to Satius’s definition of “Asserted Patent” (Definition No. 5) as

   overly broad and unduly burdensome to the extent that the definition includes patents or patent

   claims that are not asserted in this action. Samsung further objects to Definition No. 5 on the

   ground that it is not reasonably limited in geographic scope and to the extent it seeks to




                                                   – 10 –
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 44 of 93 PageID #: 1692




   encompass information that is neither relevant nor proportional to the needs of the case. As used

   in these responses, “Asserted Patent” shall mean U.S. Patent No. 6,711,385.

             35.   Samsung objects to Satius’s definition of “Accused Products” (Definition No. 6)

   as overly broad and unduly burdensome in seeking to encompass information that is neither

   relevant nor proportional to the needs of the case, by seeking information not relevant to Satius’s

   infringement allegations. Subject to and without waiving its objections, Samsung shall interpret

   the term “Accused Products” to mean any product identified in Satius’s December 21, 2018

   Identification of Accused Products and Patent that Samsung makes, uses, offers to sell, or sells,

   within the United States, or imports into the United States. Samsung will not produce

   information, documents, and things about products and components that are exclusively made,

   used, offered for sale and sold in foreign countries and not imported into the United States. In

   addition, Samsung disputes that the “Accused Products” infringe any claim found in the Asserted

   Patent.

             36.   Samsung objects to Satius’s definition of “prior art” (Definition No. 7) as vague,

   overly broad, and unduly burdensome as it seeks to encompass “publications, patents, physical

   devices, …” etc., that merely “concern[] the subject matter of the Asserted Patent.” Samsung

   further objects to this definition to the extent it calls for a legal conclusion. Samsung interprets

   the phrase “prior art” as information, documents, and things that may render a patent invalid

   under 35 U.S.C. §§ 102-103.

             37.   Samsung objects to Satius’s definition of “document(s)” (Definition No. 9) to the

   extent it is inconsistent with the definition in the Federal Rules of Civil Procedure or the Federal

   Rules of Evidence. As used in these responses, “document(s)” shall be used as defined in Federal

   Rule of Civil Procedure 34 or Federal Rule of Evidence 1001.




                                                   – 11 –
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 45 of 93 PageID #: 1693




          38.      The above General Objections apply to each of Satius’s Requests, and are hereby

   incorporated into each of Samsung’s Specific Responses and Objections set forth below.

   Samsung’s Specific Responses and Objections may repeat or restate a General Objection for

   emphasis or some other reason; however, the failure to repeat or restate a General Objection in

   Samsung’s Specific Responses and Objections shall not constitute a waiver of any General

   Objection.

                      RESPONSES AND OBJECTIONS TO SATIUS’S
                REQUESTS FOR PRODUCTION OF DOCUMENTS AND THINGS

   REQUEST FOR PRODUCTION NO. 1:

           All functional specifications, flow charts, architecture diagrams, and design documents
   relating to the design of the radio frequency (“RF”) components in the Accused Products.

   RESPONSE TO RFP NO. 1.

          Samsung incorporates by reference its General Objections. Samsung also objects to this

   Request for production as vague, overly broad, unduly burdensome, not relevant to any party’s

   claim, and not proportional to the needs of the case in (a) seeking documents “relating to the

   design of the radio frequency (‘RF’) components” without limits tied to the needs of the case;

   (b) seeking technical and other documents regarding aspects of Samsung’s products that are

   unrelated to the technology of the Asserted Patent; and (c) seeking documents related to third

   parties that are subject to a protective order, non-disclosure agreement, confidentiality

   agreement, or other obligation of confidentiality. Regarding third-parties, Samsung shall follow

   the notice procedures set out in its General Objections. Samsung further objects to this Request

   as seeking documents that are in the public domain or already in Satius’s possession, such that

   the burden of searching for, collecting, or compiling such documents is substantially the same for

   Satius as it is for Samsung.




                                                  – 12 –
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 46 of 93 PageID #: 1694




          Subject to the foregoing objections, Samsung responds as follows: Samsung will

   produce, on a rolling basis, any non-privileged hardcopy documents and documents from the

   data sources listed in Section II of Samsung’s Disclosures Pursuant to the Court’s Default

   Standard for Discovery located after a reasonable search that are sufficient to show the design of

   antenna impedance tuners used for cellular transmission in the Accused Products that Samsung

   makes, uses makes, uses, offers to sell, or sells within the United States or imports into the

   United States, if any, and any non-privileged ESI, if any, collected in accordance with the

   parties’ ESI stipulation. Samsung notes that it has not yet received Satius’s infringement

   contentions. After receiving Satius’s infringement contentions, Samsung will evaluate whether

   any additional non-privileged documents relevant to Satius’s infringement claims and

   proportional to the needs of the case may be located and produced. Samsung further notes that,

   pursuant to Paragraph 7(b) of the Court’s Scheduling Order (D.I. 20), Samsung has already

   produced documents sufficient to show how the Accused Products work. See SAM-

   SAT_0000001 - 0249006. Samsung is additionally available to meet and confer with Satius

   regarding any outstanding issue remaining with respect to this Request.

   REQUEST FOR PRODUCTION NO. 2:

           All functional specifications, flow charts, architecture diagrams, and design documents
   relating to the any transceiver used by the Accused Products.

   RESPONSE TO RFP NO. 2.

          Samsung incorporates by reference its General Objections. Samsung also objects to this

   Request for production as vague, overly broad, unduly burdensome, not relevant to any party’s

   claim, and not proportional to the needs of the case in seeking (a) documents “relating to the any

   transceiver used by the Accused Products” without limits tied to the needs of the case;

   (b) documents regarding aspects of Samsung’s products that are unrelated to the technology of



                                                  – 13 –
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 47 of 93 PageID #: 1695




   the Asserted Patent; and (c) documents related to third parties that are subject to a protective

   order, non-disclosure agreement, confidentiality agreement, or other obligation of

   confidentiality. Regarding third-parties, Samsung shall follow the notice procedures set out in its

   General Objections. Samsung further objects to this Request as seeking documents that are in the

   public domain or already in Satius’s possession, such that the burden of searching for, collecting,

   or compiling such documents is substantially the same for Satius as it is for Samsung.

          Subject to the foregoing objections, Samsung responds as follows: Samsung will

   produce, on a rolling basis, any non-privileged hardcopy documents and documents from the

   data sources listed in Section II of Samsung’s Disclosures Pursuant to the Court’s Default

   Standard for Discovery located after a reasonable search that are sufficient to show the design of

   antenna impedance tuners used for cellular transmission in the Accused Products that Samsung

   makes, uses makes, uses, offers to sell, or sells within the United States or imports into the

   United States, if any, and any non-privileged ESI, if any, collected in accordance with the

   parties’ ESI stipulation. Samsung notes that it has not yet received Satius’s infringement

   contentions. After receiving Satius’s infringement contentions, Samsung will evaluate whether

   any additional non-privileged documents relevant to Satius’s infringement claims and

   proportional to the needs of the case may be located and produced. Samsung further notes that,

   pursuant to Paragraph 7(b) of the Court’s Scheduling Order (D.I. 20), Samsung has already

   produced documents sufficient to show how the Accused Products work. See SAM-

   SAT_0000001 - 0249006. Samsung is additionally available to meet and confer with Satius

   regarding any outstanding issue remaining with respect to this Request.

   REQUEST FOR PRODUCTION NO. 3:

           All functional specifications, flow charts, architecture diagrams, and design documents
   relating to the Qualcomm SDR845 RF transceiver.



                                                  – 14 –
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 48 of 93 PageID #: 1696




   RESPONSE TO RFP NO. 3.

          Samsung incorporates by reference its General Objections. Samsung also objects to this

   Request for production as vague, overly broad, unduly burdensome, not relevant to any party’s

   claim, and not proportional to the needs of the case in seeking (a) documents “relating to the

   Qualcomm SDR845 RF transceiver” without limits tied to the needs of the case; and (b)

   documents related to third parties that are subject to a protective order, non-disclosure

   agreement, confidentiality agreement, or other obligation of confidentiality. Regarding third-

   parties, Samsung shall follow the notice procedures set out in its General Objections. Samsung

   further objects to this Request to the extent it seeks documents not in the possession, custody,

   and control of Samsung. Samsung further objects to this Request as seeking documents that are

   in the public domain or already in Satius’s possession, such that the burden of searching for,

   collecting, or compiling such documents is substantially the same for Satius as it is for Samsung.

          Subject to the foregoing objections, Samsung responds as follows: Samsung will

   produce, on a rolling basis, any non-privileged hardcopy documents and documents from the

   data sources listed in Section II of Samsung’s Disclosures Pursuant to the Court’s Default

   Standard for Discovery located after a reasonable search that are sufficient to show the operation

   of the SDR845 component identified after a reasonable search, if any, and any non-privileged

   ESI, if any, collected in accordance with the parties’ ESI stipulation.

   REQUEST FOR PRODUCTION NO. 4:

           All functional specifications, flow charts, architecture diagrams, and design documents
   relating to the Qualcomm TruSignal Antenna.

   RESPONSE TO RFP NO. 4.

          Samsung incorporates by reference its General Objections. Samsung also objects to this

   Request as vague and overbroad for using the term “Qualcomm TruSignal Antenna” without



                                                  – 15 –
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 49 of 93 PageID #: 1697




   specifying specific components. Samsung also objects to this Request for production as vague,

   overly broad, unduly burdensome, not relevant to any party’s claim, and not proportional to the

   needs of the case in (a) seeking documents “relating to the Qualcomm TruSignal Antenna”

   without limits tied to the needs of the case; and (b) seeking documents related to third parties that

   are subject to a protective order, non-disclosure agreement, confidentiality agreement, or other

   obligation of confidentiality. Regarding third-parties, Samsung shall follow the notice procedures

   set out in its General Objections. Samsung further objects to this Request to the extent it seeks

   documents not in the possession, custody, and control of Samsung. Samsung further objects to

   this Request as seeking documents that are in the public domain or already in Satius’s

   possession, such that the burden of searching for, collecting, or compiling such documents is

   substantially the same for Satius as it is for Samsung.

          Subject to the foregoing objections, Samsung responds as follows: Samsung will

   produce, on a rolling basis, any non-privileged hardcopy documents and documents from the

   data sources listed in Section II of Samsung’s Disclosures Pursuant to the Court’s Default

   Standard for Discovery located after a reasonable search that are sufficient to show the design of

   Qualcomm antenna impedance tuners used for cellular transmission in the Accused Products that

   Samsung makes, uses makes, uses, offers to sell, or sells within the United States or imports into

   the United States, if any, and any non-privileged ESI, if any, collected in accordance with the

   parties’ ESI stipulation.

   REQUEST FOR PRODUCTION NO. 5:

           All functional specifications, flow charts, architecture diagrams, and design documents
   relating to the Samsung Shannon transceivers, and including the most recent version of each.




                                                  – 16 –
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 50 of 93 PageID #: 1698




   RESPONSE TO RFP NO. 5.

          Samsung incorporates by reference its General Objections. Samsung also objects to this

   Request for production as vague, overly broad, unduly burdensome, not relevant to any party’s

   claim, and not proportional to the needs of the case in seeking documents “relating to the

   Samsung Shannon transceivers” without limits tied to the needs of the case and specifically

   without any geographic limits. Samsung further objects to this Request as seeking documents

   that are in the public domain or already in Satius’s possession, such that the burden of searching

   for, collecting, or compiling such documents is substantially the same for Satius as it is for

   Samsung.

          Subject to the foregoing objections, Samsung responds as follows: Samsung will

   produce, on a rolling basis, any non-privileged hardcopy documents and documents from the

   data sources listed in Section II of Samsung’s Disclosures Pursuant to the Court’s Default

   Standard for Discovery located after a reasonable search that are sufficient to show the design of

   Shannon cellular transceivers for Accused Products with antenna tuners that Samsung makes,

   uses makes, uses, offers to sell, or sells within the United States or imports into the United States

   identified after a reasonable search, if any, and any non-privileged ESI, if any, collected in

   accordance with the parties’ ESI stipulation. Samsung notes that it has not yet received Satius’s

   infringement contentions. Samsung notes, however, that to the extent additional documents are

   produced relating to Shannon cellular transceivers, such production should not be understood to

   convey whether any antenna tuner is utilized or associated with any such cellular transceiver.

   After receiving Satius’s infringement contentions, Samsung will evaluate whether additional

   non-privileged documents that are relevant to Satius’s infringement claims and proportional to

   the needs of the case may be located and produced. Samsung further notes that, pursuant to

   Paragraph 7(b) of the Court’s Scheduling Order (D.I. 20), Samsung has already produced


                                                  – 17 –
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 51 of 93 PageID #: 1699




   documents sufficient to show how the Accused Products work. See SAM-SAT_0000001 -

   0249006.

   REQUEST FOR PRODUCTION NO. 6:

           All functional specifications, flow charts, architecture diagrams, and design documents
   relating to the Qualcomm WTR3925 RF transceiver.

   RESPONSE TO RFP NO. 6.

          Samsung incorporates by reference its General Objections. Samsung also objects to this

   Request for production as vague, overly broad, unduly burdensome, not relevant to any party’s

   claim, and not proportional to the needs of the case in seeking (a) documents “relating to the

   Qualcomm WTR3925 RF transceiver” without limits tied to the needs of the case; and

   (b) documents related to third parties that are subject to a protective order, non-disclosure

   agreement, confidentiality agreement, or other obligation of confidentiality. Regarding third-

   parties, Samsung shall follow the notice procedures set out in its General Objections. Samsung

   further objects to this Request to the extent it seeks documents not in the possession, custody,

   and control of Samsung. Samsung further objects to this Request as seeking documents that are

   in the public domain or already in Satius’s possession, such that the burden of searching for,

   collecting, or compiling such documents is substantially the same for Satius as it is for Samsung.

          Subject to the foregoing objections, Samsung responds as follows: Samsung will

   produce, on a rolling basis, any non-privileged hardcopy documents and documents from the

   data sources listed in Section II of Samsung’s Disclosures Pursuant to the Court’s Default

   Standard for Discovery located after a reasonable search that are sufficient to show the operation

   of the Qualcomm WTR3925 component identified after a reasonable search, if any, and any non-

   privileged ESI, if any, collected in accordance with the parties’ ESI stipulation.

   REQUEST FOR PRODUCTION NO. 7:



                                                  – 18 –
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 52 of 93 PageID #: 1700




           All functional specifications, flow charts, architecture diagrams, and design documents
   relating to the Qualcomm WTR4905 RF transceiver.

   RESPONSE TO RFP NO. 7.

          Samsung incorporates by reference its General Objections. Samsung also objects to this

   Request for production as vague, overly broad, unduly burdensome, not relevant to any party’s

   claim, and not proportional to the needs of the casein seeking (a) documents “relating to the

   Qualcomm WTR4905 RF transceiver” without limits tied to the needs of the case; and (b)

   documents related to third parties that are subject to a protective order, non-disclosure

   agreement, confidentiality agreement, or other obligation of confidentiality. Regarding third-

   parties, Samsung shall follow the notice procedures set out in its General Objections. Samsung

   further objects to this Request to the extent it seeks documents not in the possession, custody,

   and control of Samsung. Samsung further objects to this Request as seeking documents that are

   in the public domain or already in Satius’s possession, such that the burden of searching for,

   collecting, or compiling such documents is substantially the same for Satius as it is for Samsung.

          Subject to the foregoing objections, Samsung responds as follows: Samsung will

   produce, on a rolling basis, any non-privileged hardcopy documents and documents from the

   data sources listed in Section II of Samsung’s Disclosures Pursuant to the Court’s Default

   Standard for Discovery located after a reasonable search that are sufficient to show the operation

   of the Qualcomm WTR4905 component identified after a reasonable search, if any, and any non-

   privileged ESI, if any, collected in accordance with the parties’ ESI stipulation.

   REQUEST FOR PRODUCTION NO. 8:

           All functional specifications, flow charts, architecture diagrams, and design documents
   relating to the Murata transceiver.




                                                  – 19 –
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 53 of 93 PageID #: 1701




   RESPONSE TO RFP NO. 8.

          Samsung incorporates by reference its General Objections. Samsung also objects to this

   Request for production as vague and unintelligible in requesting documents “relating to the

   Murata transceiver” without specifying any specific Murata component. Samsung also objects to

   this Request as overly broad, unduly burdensome, not relevant to any party’s claim, and not

   proportional to the needs of the casein seeking documents “relating to the Murata transceiver”

   without limits tied to the needs of the case. Samsung further objects to this Request to the extent

   that it seeks documents related to third parties that are subject to a protective order, non-

   disclosure agreement, confidentiality agreement, or other obligation of confidentiality. Regarding

   third-parties, Samsung shall follow the notice procedures set out in its General Objections.

          Subject to the foregoing, Samsung responds as follows: Because the Request does not

   specify what “the Murata transceiver” refers to, Samsung is unable to ascertain the scope of this

   Request and thus objects to the request as propounded. Samsung respectfully requests that Satius

   properly draft any discovery request for any such discovery, such that an intelligible request for

   production is set out, specifying the particular product or component for which discovery is

   sought. Samsung further requests that Satius tailor any such request to the needs of the case,

   rather than requesting “[a]ll functional specifications, flow charts, architecture diagrams, and

   design documents.”

   REQUEST FOR PRODUCTION NO. 9:

           All functional specifications, flow charts, architecture diagrams, technical overviews,
   presentations and design documents relating to the Accused Products including all documents,
   communications, and things sufficient to show the design, development, structure, architecture,
   testing, research, updating or operation for each of the Accused Products.




                                                   – 20 –
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 54 of 93 PageID #: 1702




   RESPONSE TO RFP NO. 9.

          Samsung incorporates by reference its General Objections. Samsung also objects to this

   Request for production as duplicative, vague, vastly over broad, unduly burdensome, not relevant

   to any party’s claim, and not proportional to the needs of the case in seeking (a) documents

   “relating to the Accused Products” without any limits tied to the needs of the case; (b) documents

   regarding aspects of Samsung’s products that are unrelated to the technology of the Asserted

   Patent; and (c) documents related to third parties that are subject to a protective order, non-

   disclosure agreement, confidentiality agreement, or other obligation of confidentiality. Regarding

   third-parties, Samsung shall follow the notice procedures set out in its General Objections.

   Samsung further objects to this Request as seeking documents that are in the public domain or

   already in Satius’s possession, such that the burden of searching for, collecting, or compiling

   such documents is substantially the same for Satius as it is for Samsung.

          Subject to the foregoing objections, Samsung responds as follows: Samsung will produce

   documents in response to Satius’s specific Requests as laid out in Samsung’s Objections and

   Responses to Requests No. 1-8. Samsung respectfully believes this request is duplicative of the

   forgoing requests and Samsung’s objections and responses thereto. Samsung is available to meet

   and confer regarding this request should there be any practical issue relating to this request.

   REQUEST FOR PRODUCTION NO. 10:

          All documents, communications, and things relating to Satius.

   RESPONSE TO RFP NO. 10.

           Samsung incorporates by reference its General Objections. Samsung also objects to this

   Request for production as vague, overly broad, unduly burdensome, and not proportional to the

   needs of the case in that it seeks (a) documents “relating to Satius” without limits tied to the

   needs of the case; and (b) documents that are already in Satius’s possession, such that the burden


                                                  – 21 –
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 55 of 93 PageID #: 1703




   of searching for, collecting, or compiling such documents is substantially the same for Satius as

   it is for Samsung. Samsung further objects to this Request to the extent that it seeks documents

   that are protected by the attorney-client privilege, work product immunity, or the common

   interest privilege. Samsung is withholding privileged and/or work-product protected documents

   created after the filing of this action. Samsung further objects to this Request in calling for

   production of ESI that is overbroad, unduly burdensome, and disproportionate to the needs of the

   case. Samsung is available to meet and confer regarding an appropriate narrowing of any such

   Requests, including by stipulating to reasonable limits on the scope of discovery of ESI.

   Samsung expects to provide a draft of such a stipulation to Satius. Any such ESI will be

   produced once the parties agree to such a stipulation and pursuant to the terms of such

   stipulation.

           Subject to the foregoing objections, Samsung responds as follows: Samsung will

   produce, on a rolling basis, any non-privileged hardcopy documents and documents from the

   data sources listed in Section II of Samsung’s Disclosures Pursuant to the Court’s Default

   Standard for Discovery located after a reasonable search that are referring to Satius identified

   after a reasonable search, if any, and any non-privileged ESI, if any, collected in accordance with

   the parties’ ESI stipulation. Samsung is additionally available to meet and confer with Satius

   regarding any outstanding issue remaining with respect to this Request.

   REQUEST FOR PRODUCTION NO. 11:

           All documents, communications, and things relating to the Asserted Patent.

   RESPONSE TO RFP NO. 11.

           Samsung incorporates by reference its General Objections. Samsung also objects to this

   Request for production as vague, overly broad, unduly burdensome, and not proportional to the

   needs of the case in seeking (a) documents merely “relating to the Asserted Patent” without


                                                  – 22 –
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 56 of 93 PageID #: 1704




   limits tied to the needs of the case and (b) documents that are in the public domain or already in

   Satius’s possession, such that the burden of searching for, collecting, or compiling such

   documents is substantially the same for Satius as it is for Samsung. Samsung further objects to

   this Request to the extent that it seeks documents that are protected by the attorney-client

   privilege, work product immunity, or the common interest privilege. Samsung is withholding

   privileged and/or work-product protected documents created after the filing of this action.

          Subject to the foregoing objections, Samsung responds as follows: Samsung will

   produce, on a rolling basis, any non-privileged hardcopy documents and documents from the

   data sources listed in Section II of Samsung’s Disclosures Pursuant to the Court’s Default

   Standard for Discovery located after a reasonable search that are referring to the Asserted Patent

   identified after a reasonable search, if any, and any non-privileged ESI, if any, collected in

   accordance with the parties’ ESI stipulation. Samsung is additionally available to meet and

   confer with Satius regarding any outstanding issue remaining with respect to this Request.

   REQUEST FOR PRODUCTION NO. 12:

           All documents, communications and things relating to Your first knowledge or awareness
   of the Asserted Patent.

   RESPONSE TO RFP NO. 12.

          Samsung incorporates by reference its General Objections. Samsung objects to this

   Request as vague and overly broad as it is unclear what “awareness” means. Samsung also

   objects to this Request for production as vague, overly broad, unduly burdensome, not relevant

   to any party’s claim, and not proportional to the needs of the case in seeking (a) documents

   “relating to Your first knowledge or awareness” without limits tied to the needs of the case; and

   (b) documents that are already in Satius’s possession, such that the burden of searching for,

   collecting, or compiling such documents is substantially the same for Satius as it is for Samsung.



                                                  – 23 –
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 57 of 93 PageID #: 1705




   Samsung further objects to this Request to the extent that it seeks documents that are protected

   by the attorney-client privilege, work product immunity, or the common interest privilege.

   Samsung is withholding privileged and/or work-product protected documents created after the

   filing of this action.

           Subject to the foregoing objections, Samsung responds as follows: Samsung will

   produce, on a rolling basis, any non-privileged hardcopy documents and documents from the

   data sources listed in Section II of Samsung’s Disclosures Pursuant to the Court’s Default

   Standard for Discovery located after a reasonable search that are sufficient to show the date it

   first knew of the Asserted Patent, if any, and any non-privileged ESI, if any, collected in

   accordance with the parties’ ESI stipulation. Samsung is additionally available to meet and

   confer with Satius regarding any outstanding issue remaining with respect to this Request.

   REQUEST FOR PRODUCTION NO. 13:

           All documents, communications, and things sufficient to show relating to Your efforts to
   design around or avoid infringement of the Asserted Patent, Your infringement or alleged non-
   infringement of the Asserted Patent, comparisons between the Accused Products and the
   Asserted patent and the validity or alleged invalidity of the Asserted Patent.

   RESPONSE TO RFP NO. 13.

           Samsung incorporates by reference its General Objections. Samsung objects to this

   Request as compound, vastly over broad and unduly burdensome in that it is seeking documents

   relating to multiple unrelated subject matters. Samsung further objects to this Request as it

   appears specifically designed to seek documents that are protected by the attorney-client

   privilege, work product immunity, or the common interest privilege. Samsung is withholding

   privileged and/or work-product protected documents created after the filing of this action.

   Samsung also objects to this Request because the phrase “sufficient to show relating to Your

   efforts” is vague, ambiguous, and confusing. Samsung also objects to this Request for production



                                                 – 24 –
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 58 of 93 PageID #: 1706




   as vague, overly broad, unduly burdensome, not relevant to any party’s claim, and not

   proportional to the needs of the case in seeking (a) documents “sufficient to show relating to

   Your efforts” without limits tied to the needs of the case; and (b) documents that are in the public

   domain or already in Satius’s possession, such that the burden of searching for, collecting, or

   compiling such documents is substantially the same for Satius as it is for Samsung. Samsung

   further objects to this Request to the extent it calls for a legal conclusion regarding infringement

   or invalidity and to the extent this Request implies that there is or has been any infringement of

   the Asserted Patent. Samsung denies that it has or is infringing the Asserted Patent. Samsung

   further objects to this Request as premature to the extent that it seeks expert-related discovery;

   such discovery will proceed in accordance with the Court’s Scheduling Order.

           Subject to the foregoing objections, Samsung responds as follows: Samsung will

   produce, on a rolling basis and in accordance with the Court’s Scheduling Order, any non-

   privileged hardcopy documents and documents from the data sources listed in Section II of

   Samsung’s Disclosures Pursuant to the Court’s Default Standard for Discovery located after a

   reasonable search that are sufficient to show the non-infringement and invalidity of the Asserted

   Patent, and any non-privileged ESI, if any, collected in accordance with the parties’ ESI

   stipulation.

   REQUEST FOR PRODUCTION NO. 14:

           All documents, communications, and things sufficient to show the alleged non-infringing
   alternatives to the invention of the Asserted Patent.

   RESPONSE TO RFP NO. 14.

           Samsung incorporates by reference its General Objections. Samsung further objects to

   this Request to the extent it calls for a legal conclusion regarding infringement and to the extent

   this Request implies that there is or has been any infringement of the Asserted Patent. Samsung



                                                  – 25 –
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 59 of 93 PageID #: 1707




   denies that it has or is infringing the Asserted Patent. Samsung further objects to this Request as

   premature to the extent that it seeks expert-related discovery; such discovery will proceed in

   accordance with the Court’s Scheduling Order. Samsung further objects to this Request to the

   extent that it seeks documents that are protected by the attorney-client privilege, work product

   immunity, or the common interest privilege. Samsung is withholding privileged and/or work-

   product protected documents created after the filing of this action. Samsung also objects to this

   Request for production as vague, overly broad, unduly burdensome, not relevant to any party’s

   claim, and not proportional to the needs of the case in seeking documents that are in the public

   domain or already in Satius’s possession, such that the burden of searching for, collecting, or

   compiling such documents is substantially the same for Satius as it is for Samsung.

          Subject to the foregoing objections, Samsung responds as follows: Samsung will

   produce, on a rolling basis and in accordance with the Court’s Scheduling Order, any non-

   privileged hardcopy documents and documents from the data sources listed in Section II of

   Samsung’s Disclosures Pursuant to the Court’s Default Standard for Discovery located after a

   reasonable search that are sufficient to show non-infringing alternatives and any non-privileged

   ESI, if any, collected in accordance with the parties’ ESI stipulation.

   REQUEST FOR PRODUCTION NO. 15:

           All documents, communications, and things relating to alleged prior art to the Asserted
   Patent, including searches for prior art to the Asserted Patent.

   RESPONSE TO RFP NO. 15.

          Samsung incorporates by reference its General Objections. Samsung further objects to

   this Request as it appears specifically designed to seek documents that are protected by the

   attorney-client privilege, work product immunity, or the common interest privilege. Samsung is

   withholding privileged and/or work-product protected documents created after the filing of this



                                                  – 26 –
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 60 of 93 PageID #: 1708




   action. Samsung also objects to this Request for production as vague, overly broad, unduly

   burdensome, not relevant to any party’s claim, and not proportional to the needs of the case in

   seeking (a) documents “relating to alleged prior art” without limits tied to the needs of the case;

   and (b) documents that are in the public domain or already in Satius’s possession, such that the

   burden of searching for, collecting, or compiling such documents is substantially the same for

   Satius as it is for Samsung. Samsung further objects to this Request to the extent it calls for a

   legal conclusion. Samsung objects that this Request is premature in light of the Court’s

   Scheduling Order. Samsung further objects to this Request as premature to the extent that it

   seeks expert-related discovery; such discovery will proceed in accordance with the Court’s

   Scheduling Order.

          Subject to the foregoing objections, Samsung responds as follows: Samsung will

   produce, on a rolling basis and in accordance with the Court’s Scheduling Order, any non-

   privileged hardcopy documents and documents from the data sources listed in Section II of

   Samsung’s Disclosures Pursuant to the Court’s Default Standard for Discovery located after a

   reasonable search that are sufficient to show the prior art that it intends to use in this case, and

   any non-privileged ESI, if any, collected in accordance with the parties’ ESI stipulation.

   REQUEST FOR PRODUCTION NO. 16:

          All documents, communications, and things relating to the validity, invalidity,
   enforceability, or unenforceability of the Asserted Patent.

   RESPONSE TO RFP NO. 16.

          Samsung incorporates by reference its General Objections. Samsung also objects to this

   Request for production as vague, overly broad, unduly burdensome, not relevant to any party’s

   claim, and not proportional to the needs of the case in seeking (a) documents “relating to the

   validity, invalidity, enforceability, or unenforceability” without limits tied to the needs of the



                                                   – 27 –
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 61 of 93 PageID #: 1709




   case; and (b) documents that are in the public domain or already in Satius’s possession, such that

   the burden of searching for, collecting, or compiling such documents is substantially the same for

   Satius as it is for Samsung. Samsung further objects to this Request to the extent it calls for a

   legal conclusion. Samsung objects to this Request as premature to the extent that it seeks expert-

   related discovery; such discovery will proceed in accordance with the Court’s Scheduling Order.

   Samsung further objects to this Request to the extent that it seeks documents that are protected

   by the attorney-client privilege, work product immunity, or the common interest privilege.

   Samsung is withholding privileged and/or work-product protected documents created after the

   filing of this action.

           Subject to the foregoing objections, Samsung responds as follows: Samsung will

   produce, on a rolling basis and in accordance with the Court’s Scheduling Order, any non-

   privileged hardcopy documents and documents from the data sources listed in Section II of

   Samsung’s Disclosures Pursuant to the Court’s Default Standard for Discovery located after a

   reasonable search that are sufficient to show the invalidity and unenforceability of the Asserted

   Patent, and any non-privileged ESI, if any, collected in accordance with the parties’ ESI

   stipulation. Samsung is additionally available to meet and confer with Satius regarding any

   outstanding issue remaining with respect to this Request.

   REQUEST FOR PRODUCTION NO. 17:

          All documents, communications, and things shared between You and any third party
   regarding the Asserted Patent.

   RESPONSE TO RFP NO. 17.

           Samsung incorporates by reference its General Objections. Samsung also objects to this

   Request for production as vague, overly broad, unduly burdensome, not relevant to any party’s

   claim, and not proportional to the needs of the case in seeking documents “shared between You



                                                  – 28 –
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 62 of 93 PageID #: 1710




   and any third party” without limits tied to the needs of the case. Samsung further objects to this

   Request to the extent that it seeks documents that are protected by the attorney-client privilege,

   work product immunity, or the common interest privilege. Samsung is withholding privileged

   and/or work-product protected documents created after the filing of this action.

          Subject to the foregoing objections, Samsung responds as follows: Samsung will

   produce, on a rolling basis, any non-privileged any non-privileged hardcopy documents and

   documents from the data sources listed in Section II of Samsung’s Disclosures Pursuant to the

   Court’s Default Standard for Discovery located after a reasonable search that are sufficient to

   show correspondence between Samsung and third parties regarding the Asserted Patent, if any,

   and any non-privileged ESI, if any, collected in accordance with the parties’ ESI stipulation.

   Samsung is additionally available to meet and confer with Satius regarding any outstanding issue

   remaining with respect to this Request.

   REQUEST FOR PRODUCTION NO. 18:

           All documents, communications, and things sufficient to show any secondary
   consideration or other objective evidence of non-obviousness of the Asserted Patent, including
   but not limited to any long-felt need, failure of others, commercial success, copying of the
   claimed invention by others, unexpected or superior results from the claimed invention, licensing
   or praise by others, criticism by others, or any other objective indicia of non-obviousness.

   RESPONSE TO RFP NO. 18.

          Samsung incorporates by reference its General Objections. Samsung further objects to

   this Request to the extent it calls for a legal conclusion regarding invalidity of the Asserted

   Patent. Samsung contends that the Asserted Patent is invalid. Samsung further objects to this

   Request as premature under the Court’s Scheduling Order. Samsung also objects to this Request

   for production as vague, overly broad, unduly burdensome, and not proportional to the needs of

   the case in that it requests “all documents, communications and things sufficient to show any

   secondary consideration or other objective evidence of non-obviousness.” Samsung further


                                                  – 29 –
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 63 of 93 PageID #: 1711




   objects to this Request to the extent that it seeks documents that are protected by the attorney-

   client privilege, work product immunity, or the common interest privilege. Samsung is

   withholding privileged and/or work-product protected documents created after the filing of this

   action.

             Subject to the foregoing objections, Samsung responds as follows: Samsung will

   produce, on a rolling basis and in accordance with the Court’s Scheduling Order, any non-

   privileged hardcopy documents and documents from the data sources listed in Section II of

   Samsung’s Disclosures Pursuant to the Court’s Default Standard for Discovery located after a

   reasonable search that Samsung intends to rely upon to show the invalidity of the Asserted

   Patent, including those that show the absence of any secondary considerations, and any non-

   privileged ESI, if any, collected in accordance with the parties’ ESI stipulation.

   REQUEST FOR PRODUCTION NO. 19:

           All documents, communications, and things concerning any patent or patent application
   or licensing of patents covering any of the Accused Products, including licenses that You
   obtained or considered obtaining as well as licenses that You granted or considered granting.

   RESPONSE TO RFP NO. 19.

             Samsung incorporates by reference its General Objections. Samsung also objects to this

   Request for production as vague, overly broad, unduly burdensome, not relevant to any party’s

   claim, not proportional to the needs of the case in seeking (a) documents “concerning any patent

   or patent application or licensing of patents covering any of the Accused Products” without

   limits tied to the needs of the case; (b) documents regarding technology that is wholly unrelated

   unrelated to the technology of the Asserted Patent; and (c) documents regarding unexecuted

   licenses. Samsung objects that this Request seeks documents related to third parties that are

   subject to a protective order, non-disclosure agreement, confidentiality agreement, or other

   obligation of confidentiality. Regarding third-parties, Samsung shall follow the notice procedures


                                                  – 30 –
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 64 of 93 PageID #: 1712




   set out in its General Objections. Samsung further objects to this Request to the extent that it

   seeks documents that are protected by the attorney-client privilege, work product immunity, or

   the common interest privilege. Samsung is withholding privileged and/or work-product protected

   documents created after the filing of this action.

          Subject to the foregoing objections, Samsung responds as follows: Samsung will

   produce, on a rolling basis, any non-privileged hardcopy licenses and licenses from the data

   sources listed in Section II of Samsung’s Disclosures Pursuant to the Court’s Default Standard

   for Discovery located after a reasonable search and dated January 1, 2016 or later for patents

   covering impedance tuning or cellular antennas, if any, and any non-privileged ESI, if any,

   collected in accordance with the parties’ ESI stipulation. Samsung is additionally available to

   meet and confer with Satius regarding any outstanding issue remaining with respect to this

   Request.

   REQUEST FOR PRODUCTION NO. 20:

           All documents, communications, and things sufficient to identify payments, revenues, or
   royalties obtained by Defendants from licensing the Accused Products, including any
   components, parts, and/or features of such Accused Products.

   RESPONSE TO RFP NO. 20.

          Samsung incorporates by reference its General Objections. Samsung objects to this

   Request as unintelligible in requesting documents regarding payments “obtained by Defendants

   from licensing the Accused Products.” Samsung also objects to this Request for production as

   vague, overly broad, unduly burdensome, not relevant to any party’s claim, not proportional to

   the needs of the case in seeking (a) documents regarding payments from “licensing of the

   Accused Products” without limits tied to the needs of the case and (b) seeks documents regarding

   licensing of technology that is unrelated to the technology of the Asserted Patent. Samsung

   objects that this Request seeks documents related to third parties that are subject to a protective


                                                  – 31 –
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 65 of 93 PageID #: 1713




   order, non-disclosure agreement, confidentiality agreement, or other obligation of

   confidentiality. Regarding third-parties, Samsung shall follow the notice procedures set out in its

   General Objections.

          Subject to the foregoing objections, Samsung responds as follows: Samsung will

   produce, on a rolling basis, any non-privileged hardcopy documents and documents from the

   data sources listed in Section II of Samsung’s Disclosures Pursuant to the Court’s Default

   Standard for Discovery located after a reasonable search that are sufficient to show any payments

   received by Samsung from licensing impedance tuners and antenna hardware, if any, and any

   non-privileged ESI, if any, collected in accordance with the parties’ ESI stipulation. Samsung is

   additionally available to meet and confer with Satius regarding any outstanding issue remaining

   with respect to this Request.

   REQUEST FOR PRODUCTION NO. 21:

           All documents, communications, and things sufficient to show the first offer for sale and
   sale of the Accused Products.

   RESPONSE TO RFP NO. 21.

          Samsung incorporates by reference its General Objections. Samsung also objects to this

   Request for production as vague, overly broad, unduly burdensome, not relevant to any party’s

   claim, not proportional to the needs of the case as unlimited in time and geographic scope,

   specifically in regards to sales before, at the very least, June of 2012 and sale of products that

   Samsung does not make, use, offer to sell, or sell, within the United States, or import into the

   United States. Samsung further objects to this Request to the extent it calls for a legal conclusion.

   Samsung further objects that this Request seeks documents related to third parties that are subject

   to a protective order, non-disclosure agreement, confidentiality agreement, or other obligation of




                                                  – 32 –
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 66 of 93 PageID #: 1714




   confidentiality. Regarding third-parties, Samsung shall follow the notice procedures set out in its

   General Objections.

           Subject to the foregoing objections, Samsung responds as follows: Samsung will

   produce, on a rolling basis, any non-privileged hardcopy documents and documents from the

   data sources listed in Section II of Samsung’s Disclosures Pursuant to the Court’s Default

   Standard for Discovery located after a reasonable search that are sufficient to show the date of

   first sale in the United States for the Accused Products that Samsung makes, uses, offers to sell,

   or sells, within the United States, or imports into the United States during the time period of June

   2012-present and any non-privileged ESI, if any, collected in accordance with the parties’ ESI

   stipulation.


   REQUEST FOR PRODUCTION NO. 22:

         All documents, communications, and things sufficient to show the location where the
   Accused Products are developed, tested, manufactured, distributed, sold, updated or imported.

   RESPONSE TO RFP NO. 22.

           Samsung incorporates by reference its General Objections. Samsung objects to this

   Request as vague and confusing in that it is unclear what “updated” means. Samsung also objects

   to this Request for production as vague, overly broad, unduly burdensome, not relevant to any

   party’s claim, not proportional to the needs of the case in that it (a) seeks documents regarding

   “the location where the Accused Products are developed, tested, manufactured, distributed, sold,

   updated or imported” without limits tied to the needs of the case; (b) is unlimited in time and

   geographic scope; and (c) is not related to the asserted claims of the Asserted Patent. Samsung

   objects that this Request seeks documents related to third parties that are subject to a protective

   order, non-disclosure agreement, confidentiality agreement, or other obligation of




                                                  – 33 –
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 67 of 93 PageID #: 1715




   confidentiality. Regarding third-parties, Samsung shall follow the notice procedures set out in its

   General Objections.

           Subject to the foregoing objections, Samsung responds as follows: Samsung will

   produce, on a rolling basis, any non-privileged hardcopy documents and documents from the

   data sources listed in Section II of Samsung’s Disclosures Pursuant to the Court’s Default

   Standard for Discovery located after a reasonable search that are sufficient to show the location

   where the Accused Products that Samsung makes, uses, offers to sell, or sells, within the United

   States, or imports into the United States are developed, tested, manufactured, distributed, sold, or

   imported, and any non-privileged ESI, if any, collected in accordance with the parties’ ESI

   stipulation.

   REQUEST FOR PRODUCTION NO. 23:

           All documents, communications, and things sufficient to show Your organizational
   structure with respect to research, development, engineering, manufacture, assembly, testing,
   marketing, distribution, sale, licensing, updating and importation of each of the Accused
   Products, including organizational charts.

   RESPONSE TO RFP NO. 23.

           Samsung incorporates by reference its General Objections. Samsung objects to this

   Request as vague and confusing in that it is unclear what “updating” means. Samsung also

   objects to this Request for production as vague, vastly overly broad, unduly burdensome, not

   relevant to any party’s claim, not proportional to the needs of the case in it (a) seeks documents

   regarding “organizational structure with respect to research, development, engineering,

   manufacture, assembly, testing, marketing, distribution, sale, licensing, updating and importation

   of each of the Accused Products” without limits tied to the needs of the case; (b) is unlimited in

   time and scope; (c) is not related to the asserted claims of the Asserted Patent. Samsung objects

   that this Request seeks documents related to third parties that are subject to a protective order,



                                                  – 34 –
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 68 of 93 PageID #: 1716




   non-disclosure agreement, confidentiality agreement, or other obligation of confidentiality.

   Regarding third-parties, Samsung shall follow the notice procedures set out in its General

   Objections.

          Subject to the foregoing objections, Samsung responds as follows: Samsung will

   produce, on a rolling basis, any non-privileged hardcopy documents and documents from the

   data sources listed in Section II of Samsung’s Disclosures Pursuant to the Court’s Default

   Standard for Discovery located after a reasonable search that are sufficient to show the top-level

   corporate organizational structure of SEC and SEA, if any, and any non-privileged ESI, if any,

   collected in accordance with the parties’ ESI stipulation.

   REQUEST FOR PRODUCTION NO. 24:

          All documents, communications, and things sufficient to show any sales or revenue
   generated from each of the Accused Products from the year 2012 to the present.

   RESPONSE TO RFP NO. 24.

          Samsung incorporates by reference its General Objections. Samsung also objects to this

   Request for production as vague, overly broad, unduly burdensome, not relevant to any party’s

   claim, not proportional to the needs of the case in that it is not limited in geographic scope.

          Subject to the foregoing objections, Samsung responds as follows: Samsung will

   produce, on a rolling basis, any non-privileged documents sufficient to show sales by SEA in the

   United States for the Accused Products that Samsung made, used, offered to sell, or sold, within

   the United States, or imported into the United States for the time period of June 2012-present and

   any non-privileged ESI, if any, collected in accordance with the parties’ ESI stipulation.

   REQUEST FOR PRODUCTION NO. 25:

           All documents, communications, and things sufficient to show the sales or revenue
   forecasts for each of the Accused Products generated in the past ten (10) years, which forecast
   sales or revenue for the year 2012 or any year past 2012.



                                                  – 35 –
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 69 of 93 PageID #: 1717




   RESPONSE TO RFP NO. 25.

          Samsung incorporates by reference its General Objections. Samsung also objects to this

   Request for production as vague, overly broad, unduly burdensome, not relevant to any party’s

   claim, not proportional to the needs of the case in that it (a) seeks documents from prior to 2012;

   (b) is not limited in geographic scope; and (c) seeks forecasts when actual sales data is available.

          Subject to the foregoing objections, Samsung responds as follows: Samsung will

   produce, on a rolling basis, any non-privileged documents sufficient to show sales by SEA in the

   United States for the Accused Products that Samsung made, used, offered to sell, or sold, within

   the United States, or imported into the United States for the time period of June 2012-present and

   any non-privileged ESI, if any, collected in accordance with the parties’ ESI stipulation.

   Samsung is additionally available to meet and confer with Satius regarding any outstanding issue

   remaining with respect to this Request.

   REQUEST FOR PRODUCTION NO. 26:

           All documents, communications, and things sufficient to show the market share of each
   of the Accused Products.

   RESPONSE TO RFP NO. 26.

          Samsung incorporates by reference its General Objections. Samsung objects to this

   Request as vague and unintelligible as it fails to provide any guidance as to what “market share”

   plaintiff is referring to, in terms of what market or share comparison the request is referring to.

   Samsung also objects to this Request for production as vague, overly broad, unduly burdensome,

   not relevant to any party’s claim, not proportional to the needs of the case in that it (a) seeks

   documents regarding “market share of each of the Accused Products” without limits tied to the

   needs of the case; and (b) is not limited in time or geographic scope. Samsung objects that this

   Request seeks documents related to third parties that are subject to a protective order, non-



                                                   – 36 –
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 70 of 93 PageID #: 1718




   disclosure agreement, confidentiality agreement, or other obligation of confidentiality. Samsung

   further objects to this Request as seeking documents that are in the public domain or already in

   Satius’s possession, such that the burden of searching for, collecting, or compiling such

   documents is substantially the same for Satius as it is for Samsung.

          Subject to the foregoing objections, Samsung responds as follows: Subject objects to this

   request as failing to set forth an intelligible item for which a search can be conducted; the request

   is thus, at the very least, overbroad and not proportional to the needs of the case. Samsung is

   available to meet and confer regarding an appropriate narrowing of the request, if any.

   REQUEST FOR PRODUCTION NO. 27:

         All documents, communications, and things sufficient to show the pricing of each of the
   Accused Products from the year 2012 to the present.

   RESPONSE TO RFP NO. 27.

          Samsung incorporates by reference its General Objections. Samsung also objects to this

   Request for production as vague, overly broad, unduly burdensome, not relevant to any party’s

   claim, not proportional to the needs of the case in that it (a) seeks documents regarding “pricing

   of each of the accused products” without limits tied to the needs of the case; and (b) is not

   limited in geographic scope. Samsung objects that this Request seeks documents related to third

   parties that are subject to a protective order, non-disclosure agreement, confidentiality

   agreement, or other obligation of confidentiality. Regarding third-parties, Samsung shall follow

   the notice procedures set out in its General Objections. Samsung further objects to this Request

   as seeking documents that are in the public domain or already in Satius’s possession, such that

   the burden of searching for, collecting, or compiling such documents is substantially the same for

   Satius as it is for Samsung.




                                                  – 37 –
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 71 of 93 PageID #: 1719




           Subject to the foregoing objections, Samsung responds as follows: Samsung will

   produce, on a rolling basis, any non-privileged documents sufficient to show sales by SEA in the

   United States for the Accused Products that Samsung made, used, offered to sell, or sold, within

   the United States, or imported into the United States for the time period of June 2012-present and

   any non-privileged ESI, if any, collected in accordance with the parties’ ESI stipulation.


   REQUEST FOR PRODUCTION NO. 28:

           All documents, communications, and things sufficient to show the costs associated with
   each of the Accused Products from the year 2012 to the present, including but not limited to,
   production costs, marketing costs, distribution costs, research and development costs, advertising
   costs and costs to update.

   RESPONSE TO RFP NO. 28.

           Samsung incorporates by reference its General Objections. Samsung also objects to this

   Request for production as vague, overly broad, unduly burdensome, not relevant to any party’s

   claim, not proportional to the needs of the case in that it (a) seeks documents regarding “costs

   associated with of each of the Accused Products” without limits tied to the needs of the case; and

   (b) is not limited in geographic scope. Samsung objects that this Request seeks documents

   related to third parties that are subject to a protective order, non-disclosure agreement,

   confidentiality agreement, or other obligation of confidentiality. Regarding third-parties,

   Samsung shall follow the notice procedures set out in its General Objections.

           Subject to the foregoing objections, Samsung responds as follows: Samsung will

   produce, on a rolling basis, any non-privileged documents sufficient to show the cost of goods

   sold and operating expenses for the Accused Products that Samsung made, used, offered to sell,

   or sold, within the United States, or imported into the United States for the time period of June

   2012-present and any non-privileged ESI, if any, collected in accordance with the parties’ ESI

   stipulation.


                                                  – 38 –
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 72 of 93 PageID #: 1720




   REQUEST FOR PRODUCTION NO. 29:

           All documents, communications, and things sufficient to identify the total U.S. revenue
   (gross and net), U.S. billings (gross and net), and U.S. profits (gross and net) from sales of the
   Accused Products broken down by type and/or version from the year 2012 until the present.

   RESPONSE TO RFP NO. 29.

          Samsung incorporates by reference its General Objections. Samsung also objects to this

   Request for production as vague, overly broad, unduly burdensome, not relevant to any party’s

   claim, not proportional to the needs of the case in seeking seeks documents regarding “total U.S.

   revenue (gross and net), U.S. billings (gross and net), and U.S. profits (gross and net) from sales

   of the Accused Products” without limits tied to the needs of the case. Samsung objects that this

   Request seeks documents related to third parties that are subject to a protective order, non-

   disclosure agreement, confidentiality agreement, or other obligation of confidentiality. Regarding

   third-parties, Samsung shall follow the notice procedures set out in its General Objections.

   Samsung further objects to this Request as seeking documents that are in the public domain or

   already in Satius’s possession, such that the burden of searching for, collecting, or compiling

   such documents is substantially the same for Satius as it is for Samsung.

          Subject to the foregoing objections, Samsung responds as follows: Samsung will

   produce, on a rolling basis, any non-privileged documents sufficient to show sales by SEA in the

   United States for the Accused Products that Samsung made, used, offered to sell, or sold, within

   the United States, or imported into the United States for the time period of June 2012-present and

   any non-privileged ESI, if any, collected in accordance with the parties’ ESI stipulation.

   REQUEST FOR PRODUCTION NO. 30:

           All documents, communications, and things sufficient to identify the total the total
   foreign revenue (gross and net), foreign billings (gross and net), and foreign profits (gross and
   net) from sales of the Accused Products broken down by type and/or version from the year 2012
   until the present.



                                                  – 39 –
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 73 of 93 PageID #: 1721




   RESPONSE TO RFP NO. 30.

          Samsung incorporates by reference its General Objections. Samsung also objects to this

   Request for production as vague, overly broad, unduly burdensome, not relevant to any party’s

   claim, not proportional to the needs of the case in that it (a) is unlimited in geographic scope and

   seeks documents wholly unrelated to any activity in the U.S.; and (b) seeks documents regarding

   “total foreign revenue (gross and net), foreign billings (gross and net), and foreign profits (gross

   and net) from sales of the Accused Products” without limits tied to the needs of the case.

   Samsung further objects to this Request’s vague use of “foreign” above, in not explaining what

   aspect of foreign data the request is seeking, with the request as framed not being proportional to

   the needs of the case. Samsung objects that this Request seeks documents related to third parties

   that are subject to a protective order, non-disclosure agreement, confidentiality agreement, or

   other obligation of confidentiality. Regarding third-parties, Samsung shall follow the notice

   procedures set out in its General Objections.

          Subject to the foregoing objections, Samsung responds as follows: Samsung will

   produce, on a rolling basis, any non-privileged documents sufficient to show sales by SEA in the

   United States for the Accused Products that Samsung made, used, offered for sale, or sold,

   within the United States, or imported into the United States for the time period of June 2012-

   present and any non-privileged ESI, if any, collected in accordance with the parties’ ESI

   stipulation. Samsung will not search for and produce documents or information regarding

   products that are exclusively made, used, offered for sale, and sold, outside of the United States,

   and not imported into the United States.

   REQUEST FOR PRODUCTION NO. 31:

          Summaries of the revenue, sales, pricing, costs, gross profits, net profits, and market
   share of each of the Accused Products from the year 2012 to the present.



                                                   – 40 –
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 74 of 93 PageID #: 1722




   RESPONSE TO RFP NO. 31.

           Samsung incorporates by reference its General Objections. Samsung also objects to this

   Request for production as vague, overly broad, unduly burdensome, not relevant to any party’s

   claim, not proportional to the needs of the case in that it (a) seeks documents regarding

   “Summaries of the revenue, sales, pricing, costs, gross profits, net profits, and market share of

   each of the Accused Products” without limits tied to the needs of the case; (b) is unlimited in

   geographic scope and seeks documents wholly unrelated to any activity in the U.S.; and (c) seeks

   documents regarding summaries of information already provided in discovery. Samsung objects

   to this Request as seeking documents that are in the public domain or already in Satius’s

   possession, such that the burden of searching for, collecting, or compiling such documents is

   substantially the same for Satius as it is for Samsung. Samsung objects to this Request to the

   extent that it requires or purports to require Samsung to make a special study, perform any

   calculations, generate documents that do not exist, or provide documents other than those

   maintained by Samsung in the ordinary course of business. Samsung objects that this Request

   seeks documents related to third parties that are subject to a protective order, non-disclosure

   agreement, confidentiality agreement, or other obligation of confidentiality. Regarding third-

   parties, Samsung shall follow the notice procedures set out in its General Objections.

           Subject to the foregoing objections, Samsung responds as follows: Samsung will

   produce, on a rolling basis, any non-privileged documents sufficient to show sales by SEA in the

   United States for the Accused Products that Samsung made, used, offered for sale, or sold,

   within the United States, or imported into the United States for the time period of June 2012-

   present and any non-privileged ESI, if any, collected in accordance with the parties’ ESI

   stipulation.

   REQUEST FOR PRODUCTION NO. 32:


                                                  – 41 –
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 75 of 93 PageID #: 1723




          All documents, communications, and things sufficient to show any agreements between
   You and any third party related to the development, testing, manufacture, distribution, sale,
   updating, or importation of each of the Accused Products.

   RESPONSE TO RFP NO. 32.

          Samsung incorporates by reference its General Objections. Samsung also objects to this

   Request for production as vague, hopelessly over broad, unduly burdensome, not relevant to any

   party’s claim, not proportional to the needs of the casein that it (a) seeks documents regarding

   aspects of Samsung’s products that are entirely unrelated to the technology of the Asserted

   Patent; (b) seeks “agreements between You and any third party related to the development,

   testing, manufacture, distribution, sale, updating, or importation of each of the Accused

   Products” without limits tied to the needs of the case; and (c) is unlimited in time and geographic

   scope. Samsung objects that this Request seeks documents related to third parties that are subject

   to a protective order, non-disclosure agreement, confidentiality agreement, or other obligation of

   confidentiality. Regarding third-parties, Samsung shall follow the notice procedures set out in its

   General Objections.

          Subject to the foregoing objections, Samsung responds as follows: Samsung will

   produce, on a rolling basis, any non-privileged hardcopy agreements and agreements from the

   data sources listed in Section II of Samsung’s Disclosures Pursuant to the Court’s Default

   Standard for Discovery located after a reasonable search that are between Samsung and third-

   parties regarding impedance tuners for cellular communication incorporated in the Accused

   Products that Samsung made, used, offered for sale, or sold, within the United States, or

   imported into the United States, if any, and any non-privileged ESI, if any, collected in

   accordance with the parties’ ESI stipulation.

   REQUEST FOR PRODUCTION NO. 33:




                                                   – 42 –
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 76 of 93 PageID #: 1724




          All documents, communications, and things sufficient to show the marketing, advertising,
   or promotion of each of the Accused Products.

   RESPONSE TO RFP NO. 33.

          Samsung incorporates by reference its General Objections. Samsung objects to this

   Request as massively overbroad, unduly burdensome, and not proportional to the needs of the

   case in that it seeks documents regarding aspects of Samsung’s products that are wholly

   unrelated to the technology of the Asserted Patent. Samsung also objects to this Request for

   production as vague, overly broad, unduly burdensome, not relevant to any party’s claim, not

   proportional to the needs of the case in that it (a) fails to provide guidance as to the meaning of

   “promotion”; (b) seeks “marketing, advertising, or promotion of each of the Accused Products”

   without limits tied to the needs of the case; and (c) is unlimited in time and geographic scope.

   Samsung objects that this Request seeks documents related to third parties that are subject to a

   protective order, non-disclosure agreement, confidentiality agreement, or other obligation of

   confidentiality. Regarding third-parties, Samsung shall follow the notice procedures set out in its

   General Objections. Samsung further objects to this Request as seeking documents that are in the

   public domain or already in Satius’s possession, such that the burden of searching for, collecting,

   or compiling such documents is substantially the same for Satius as it is for Samsung.

          Subject to the foregoing objections, Samsung responds as follows: Samsung will

   produce, on a rolling basis, non-privileged hardcopy documents and documents from the data

   sources listed in Section II of Samsung’s Disclosures Pursuant to the Court’s Default Standard

   for Discovery located after a reasonable search that are sufficient to show marketing and

   advertising regarding impedance tuners for cellular communication incorporated in the Accused

   Products that Samsung made, used, offered for sale, or sold, within the United States, or




                                                  – 43 –
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 77 of 93 PageID #: 1725




   imported into the United States, if any, and any non-privileged ESI, if any, collected in

   accordance with the parties’ ESI stipulation.

   REQUEST FOR PRODUCTION NO. 34:

           All documents, communications, and things sufficient to show any market reports,
   industry reports, competitive analyses, surveys, or studies in the past ten (10) years, related to the
   Accused Products, any of Your competitors, or any competing products of the Accused Products,
   including but not limited to any analyses relating to customer purchasing habits, desires, needs,
   or preferences.

   RESPONSE TO RFP NO. 34.

          Samsung incorporates by reference its General Objections. Samsung also objects to this

   Request for production as vague, overly broad, unduly burdensome, not relevant to any party’s

   claim, not proportional to the needs of the case in that it (a) seeks documents “related to the

   Accused Products, any of Your competitors, or any competing products of the Accused

   Products” without limits tied to the needs of the case; (b) is unlimited in geographic scope; (c)

   requests documents from prior to six-years before filing of this action; and (d) seeks documents

   regarding aspects of Samsung’s products that are wholly unrelated to the technology of the

   Asserted Patent. Samsung objects that this Request seeks documents related to third parties that

   are subject to a protective order, non-disclosure agreement, confidentiality agreement, or other

   obligation of confidentiality. Regarding third-parties, Samsung shall follow the notice procedures

   set out in its General Objections. Samsung further objects to this Request as seeking documents

   that are in the public domain or already in Satius’s possession, such that the burden of searching

   for, collecting, or compiling such documents is substantially the same for Satius as it is for

   Samsung.

          Subject to the foregoing objections and after any necessary notifications are made to

   and/or consents are obtained from third parties, Samsung responds as follows: Samsung will

   produce, on a rolling basis, any non-privileged hardcopy documents and documents from the


                                                   – 44 –
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 78 of 93 PageID #: 1726




   data sources listed in Section II of Samsung’s Disclosures Pursuant to the Court’s Default

   Standard for Discovery located after a reasonable search that are sufficient to show market

   reports, industry reports, competitive analyses, surveys, or studies regarding impedance tuners

   for cellular communication incorporated in the Accused Products that Samsung made, used,

   offered for sale, or sold, within the United States, or imported into the United States, if any, and

   any non-privileged ESI, if any, collected in accordance with the parties’ ESI stipulation.

   REQUEST FOR PRODUCTION NO. 35:

           All documents, communications, and things sufficient to show any products or services
   sold, offered for sale, marketed, or bundled with each of the Accused Products from the year
   2012 to the present.

   RESPONSE TO RFP NO. 35.

          Samsung incorporates by reference its General Objections. Samsung also objects to this

   Request for production as vague, overly broad, unduly burdensome, not relevant to any party’s

   claim, not proportional to the needs of the case in that it (a) seeks documents “bundled with each

   of the Accused Products” without limits tied to the needs of the case; (b) is unlimited in

   geographic scope; and (c) seeks documents regarding products or services that are wholly

   unrelated to the technology of the Asserted Patent. Samsung objects that this Request seeks

   documents related to third parties that are subject to a protective order, non-disclosure

   agreement, confidentiality agreement, or other obligation of confidentiality. Regarding third-

   parties, Samsung shall follow the notice procedures set out in its General Objections. Samsung

   further objects to this Request as seeking documents that are in the public domain or already in

   Satius’s possession, such that the burden of searching for, collecting, or compiling such

   documents is substantially the same for Satius as it is for Samsung

          Subject to the foregoing objections, Samsung responds as follows: Samsung will

   produce, on a rolling basis, any non-privileged hardcopy documents and documents from the


                                                  – 45 –
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 79 of 93 PageID #: 1727




   data sources listed in Section II of Samsung’s Disclosures Pursuant to the Court’s Default

   Standard for Discovery located after a reasonable search that are sufficient to show bundled

   products or services regarding impedance tuners for cellular communication incorporated in the

   Accused Products that Samsung made, used, offered for sale, or sold, within the United States, or

   imported into the United States, if any, and any non-privileged ESI, if any, collected in

   accordance with the parties’ ESI stipulation.

   REQUEST FOR PRODUCTION NO. 36:

          All documents, communications, and things identifying each of the Accused Products by
   type and model number, including any internal names used within Samsung for each of the
   Accused Products.

   RESPONSE TO RFP NO. 36.

          Samsung incorporates by reference its General Objections. Samsung also objects to this

   Request for production as overly broad, not relevant to any party’s claim, and not proportional to

   the needs of the case. Samsung objects to this Request as seeking documents that are publicly

   available or already in Satius’s possession, such that the burden of searching for, collecting, or

   compiling such documents is substantially the same for Satius as it is for Samsung. Samsung

   further objects to this Request to the extent that the information requested may be obtained by

   less burdensome discovery mechanisms.

          Subject to the foregoing objections, Samsung responds as follows: Samsung will

   produce, on a rolling basis, any non-privileged hardcopy documents and documents from the

   data sources listed in Section II of Samsung’s Disclosures Pursuant to the Court’s Default

   Standard for Discovery located after a reasonable search that are sufficient to show the model

   numbers and internal names for the Accused Products that Samsung made, used, offered for sale,

   or sold, within the United States, or imported into the United States, if any, and any non-

   privileged ESI, if any, collected in accordance with the parties’ ESI stipulation.


                                                   – 46 –
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 80 of 93 PageID #: 1728




   REQUEST FOR PRODUCTION NO. 37:

           All documents, communications, and things relating to the transmission of service in the
   Accused Products, including Your effort to improve the clarity, speed, reliability, and robustness
   of service, radio signals, and communication provided through each of the Accused Products.

   RESPONSE TO RFP NO. 37.

          Samsung incorporates by reference its General Objections. Samsung objects to this

   Request as vague and unintelligible for requesting documents about “transmission of service”

   and “robustness of service” without providing guidance as to what “service” is being referred to.

   Samsung also objects to this Request for production as vague, overly broad, unduly burdensome,

   not relevant to any party’s claim, and not proportional to the needs of the case in that it (a) seeks

   documents “relating to the transmission of service” without limits tied to the needs of the case;

   (b) is not limited in time or geographic scope; and (c) seeks technical and other documents

   regarding aspects of Samsung’s products that are unrelated to the technology of the Asserted

   Patent. Samsung further objects that this Request seeks documents related to third parties that

   are subject to a protective order, non-disclosure agreement, confidentiality agreement, or other

   obligation of confidentiality. Regarding third-parties, Samsung shall follow the notice

   procedures set out in its General Objections. Samsung further objects to this Request as seeking

   documents that are in the public domain or already in Satius’s possession, such that the burden of

   searching for, collecting, or compiling such documents is substantially the same for Satius as it is

   for Samsung.

          Subject to the foregoing objections, Samsung responds as follows: Because the Request

   is garbled and unintelligible in requesting “[a]ll documents, communications, and things relating

   to the transmission of service” without providing any explanation for what the request means by

   “transmission of service,” among the other issues identified above, the request as framed does

   not provide reasonable guidance as to what materials are sought. Samsung is thus unable to


                                                  – 47 –
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 81 of 93 PageID #: 1729




   ascertain the scope of this Request or the materials for which it seeks to have Samsung conduct a

   search and thus Samsung objects to the request as propounded. Samsung respectfully requests

   that Satius properly draft any discovery request for any such discovery, such that an intelligible

   request for production is set out, specifying the particular items for which discovery is sought.

   Samsung further requests that Satius tailor any such request to the needs of the case, rather than

   requesting “[a]ll documents, communications, and things.”


   REQUEST FOR PRODUCTION NO. 38:

          All documents, communications, and things relating to the instant litigation.

   RESPONSE TO RFP NO. 38.

          Samsung incorporates by reference its General Objections. Samsung also objects to this

   Request for production as vague, overly broad, unduly burdensome, not relevant to any party’s

   claim, and not proportional to the needs of the case. Samsung objects that this Request seeks

   documents related to third parties that are subject to a protective order, non-disclosure

   agreement, confidentiality agreement, or other obligation of confidentiality. Samsung objects to

   this Request as seeking documents that are in the public domain or already in Satius’s

   possession, such that the burden of searching for, collecting, or compiling such documents is

   substantially the same for Satius as it is for Samsung. Samsung further objects to this Request to

   the extent that it seeks documents that are protected by the attorney-client privilege, work

   product immunity, or the common interest privilege. Samsung is withholding privileged and/or

   work-product protected documents created after the filing of this action.

          Subject to the foregoing objections, Samsung responds as follows: Samsung will

   produce, on a rolling basis, any non-privileged hardcopy documents and documents from the

   data sources listed in Section II of Samsung’s Disclosures Pursuant to the Court’s Default



                                                  – 48 –
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 82 of 93 PageID #: 1730




   Standard for Discovery located after a reasonable search that reference this case, if any, and any

   non-privileged ESI, if any, collected in accordance with the parties’ ESI stipulation. Samsung

   will also produce, on a rolling basis and in accordance with to the Discovery Rules and the

   Court’s Scheduling Order, any non-privileged documents that Samsung intends to rely on in

   support of or opposition to any claim or defense in this case. Samsung will also produce, on a

   rolling basis and according to the Discovery Rules and the Court’s Scheduling Order, documents

   responsive to Satius’s Requests for Production as set forth in Samsung’s Objections and

   Responses herein and any subsequent Objections and Responses to Satius’s Requests for

   Production.

   REQUEST FOR PRODUCTION NO. 39:

          All documents, communications, and things on which You intend to rely in support of or
   opposition to any claim or defense in this litigation.

   RESPONSE TO RFP NO. 39.

          Samsung incorporates by reference its General Objections.

          Subject to the foregoing objections, Samsung responds as follows: Samsung will

   produce, on a rolling basis in accordance with the Discovery Rules and the Court’s Scheduling

   Order, any non-privileged documents that Samsung intends to rely on in support of or opposition

   to any claim or defense in this case.


   REQUEST FOR PRODUCTION NO. 40:

          All documents, communications, and things relating to damages in this litigation.

   RESPONSE TO RFP NO. 40.

          Samsung incorporates by reference its General Objections. Samsung also objects to this

   Request for production as vague, overly broad, unduly burdensome, not relevant to any party’s

   claim, not proportional to the needs of the case, including to the extent that it (a) seeks


                                                   – 49 –
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 83 of 93 PageID #: 1731




   documents merely “relating to damages”; and (b) is not limited in time or geographic scope.

   Samsung further objects to this Request to the extent that it calls for a legal conclusion. Samsung

   expressly denies that Satius is entitled to damages or any relief in this action. Samsung objects

   that this Request seeks documents related to third parties that are subject to a protective order,

   non-disclosure agreement, confidentiality agreement, or other obligation of confidentiality.

   Regarding third-parties, Samsung shall follow the notice procedures set out in its General

   Objections. Samsung further objects to this Request as premature to the extent that it seeks

   expert-related discovery; such discovery will proceed in accordance with the Court’s Scheduling

   Order. Samsung further objects to this Request to the extent that it seeks documents that are

   protected by the attorney-client privilege, work product immunity, or the common interest

   privilege. Samsung is withholding privileged and/or work-product protected documents created

   after the filing of this action.

           Subject to the foregoing objections, Samsung responds as follows: Samsung will

   produce, on a rolling basis, any non-privileged documents sufficient to show sales by SEA in the

   United States for the Accused Products that Samsung made, used, offered to sell, or sold, within

   the United States, or imported into the United States for the time period of June 2012-present and

   any non-privileged ESI, if any, collected in accordance with the parties’ ESI stipulation.

   Samsung will also produce, on a rolling basis in accordance with the Discovery Rules and the

   Court’s Scheduling Order, any non-privileged documents that Samsung intends to rely on in

   support of or opposition to any claim or defense in this case.

   REQUEST FOR PRODUCTION NO. 41:

            All documents, communications, and things on which You and Your experts intend to
   rely at trial in this litigation.




                                                  – 50 –
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 84 of 93 PageID #: 1732




   RESPONSE TO RFP NO. 41.

          Samsung incorporates by reference its General Objections. Samsung further objects to

   this Request as premature to the extent that it seeks expert-related discovery; such discovery will

   proceed in accordance with the Court’s Scheduling Order. Samsung further objects to this

   Request to the extent that it seeks documents that are protected by the attorney-client privilege,

   work product immunity, or the common interest privilege. Samsung is withholding privileged

   and/or work-product protected documents created after the filing of this action.

          Subject to the foregoing objections, Samsung will produce, on a rolling basis in

   accordance with the Discovery Rules and the Court’s Scheduling Order, any non-privileged

   documents that Samsung and its experts intend to rely on at trial in this case.

   REQUEST FOR PRODUCTION NO. 42:

          All contracts with users, customers and developers of the Accused Products.

   RESPONSE TO RFP NO. 42.

          Samsung incorporates by reference its General Objections. Samsung objects to this

   Request as vastly overbroad, unduly burdensome, inappropriate, not relevant to any party’s

   claim, and not proportional to the needs of the case in seeking contracts with numerous

   customers. Samsung also objects to this Request for production as vague, overly broad, unduly

   burdensome, not relevant to any party’s claim, not proportional to the needs of the case in that it

   (a) seeks contracts with “users, customers and developers” without any limits tied to the needs of

   the case; (b) is not limited in time or geographic scope; and (c) seeks contracts that are unrelated

   to the technology of the Asserted Patent. Samsung objects that this Request seeks documents

   related to third parties that are subject to a protective order, non-disclosure agreement,

   confidentiality agreement, or other obligation of confidentiality. Regarding third-parties,

   Samsung shall follow the notice procedures set out in its General Objections.


                                                  – 51 –
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 85 of 93 PageID #: 1733




           Subject to the foregoing objections, Samsung responds as follows: Samsung will

   produce, on a rolling basis, any non-privileged terms and conditions documents provided with

   the Accused Products that Samsung made, used, offered to sell, or sold, within the United States,

   or imported into the United States for the time period of June 2012-present and any non-

   privileged ESI, if any, collected in accordance with the parties’ ESI stipulation.

   REQUEST FOR PRODUCTION NO. 43:

           All documents, communications, and things sufficient to show Your policies or practices
   regarding the retention or destruction of hard copy or electronic documents and hard copy or
   electronic versions of source code.

   RESPONSE TO RFP NO. 43.

           Samsung incorporates by reference its General Objections. Samsung also objects to this

   Request for production as not relevant to any party’s claim, not proportional to the needs of the

   case. Samsung further objects to this Request to the extent that it seeks documents that are

   protected by the attorney-client privilege, work product immunity, or the common interest

   privilege. Samsung is withholding privileged and/or work-product protected documents created

   after the filing of this action.

           Subject to the foregoing objections, Samsung responds as follows: Samsung will

   produce, on a rolling basis, any non-privileged documents sufficient to show its document

   retention policy, if any.

   REQUEST FOR PRODUCTION NO. 44:

           All documents, communications, and things sufficient to show the valuations performed
   by Defendants or on behalf of Defendants of the Accused Products, including any components,
   parts, and/or features of such Accused Products.

   RESPONSE TO RFP NO. 44.

           Samsung incorporates by reference its General Objections. Samsung objects to this

   Request as vague and unintelligible in seeking documents regarding “valuations … of the


                                                  – 52 –
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 86 of 93 PageID #: 1734




   Accused Products, including components, parts, and/or features.” Samsung also objects to this

   Request for production as vague, overly broad, unduly burdensome, not relevant to any party’s

   claim, not proportional to the needs of the case in that it (a) seeks documents regarding

   “valuations performed by Defendants or on behalf of Defendants of the Accused Products”

   without limits tied to the needs of the case; (b) is not limited in time or scope; and (c) seeks

   documents that are unrelated to the technology of the Asserted Patent. Samsung objects that this

   Request seeks documents related to third parties that are subject to a protective order, non-

   disclosure agreement, confidentiality agreement, or other obligation of confidentiality. Regarding

   third-parties, Samsung shall follow the notice procedures set out in its General Objections.

   Samsung further objects to this Request as premature to the extent that it seeks expert-related

   discovery; such discovery will proceed in accordance with the Court’s Scheduling Order.

          Subject to the foregoing objections, Samsung responds as follows: Samsung will

   produce, on a rolling basis, any non-privileged hardcopy documents and documents from the

   data sources listed in Section II of Samsung’s Disclosures Pursuant to the Court’s Default

   Standard for Discovery located after a reasonable search that are sufficient to show the cost of

   antenna impedance tuners used for cellular transmission in the Accused Products that Samsung

   makes, uses makes, uses, offers to sell, or sells within the United States or imports into the

   United States, if any, and any non-privileged ESI, if any, collected in accordance with the

   parties’ ESI stipulation.

   REQUEST FOR PRODUCTION NO. 45:

          All documents, communications, and things relating to surveys of Your customers
   regarding the Accused Products and Your competitors’ products.




                                                  – 53 –
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 87 of 93 PageID #: 1735




   RESPONSE TO RFP NO. 45.

          Samsung incorporates by reference its General Objections. Samsung also objects to this

   Request for production as vague, vastly over broad, unduly burdensome, not relevant to any

   party’s claim, not proportional to the needs of the case in that it (a) seeks “surveys of Your

   customers regarding the Accused Products and Your competitors’ products” without limits tied

   to the needs of the case; (b) is not limited in time or geographic scope; and (c) seeks documents

   that are wholly unrelated to the technology of the Asserted Patent. Samsung objects that this

   Request seeks documents related to third parties that are subject to a protective order, non-

   disclosure agreement, confidentiality agreement, or other obligation of confidentiality. Regarding

   third-parties, Samsung shall follow the notice procedures set out in its General Objections.

          Subject to the foregoing objections, Samsung responds as follows: Samsung will

   produce, on a rolling basis, any non-privileged hardcopy documents and documents from the

   data sources listed in Section II of Samsung’s Disclosures Pursuant to the Court’s Default

   Standard for Discovery located after a reasonable search that are sufficient to show customer

   surveys regarding antenna impedance tuners used for cellular transmission in the Accused

   Products that Samsung makes, uses makes, uses, offers to sell, or sells within the United States

   or imports into the United States, if any, and any non-privileged ESI, if any, collected in

   accordance with the parties’ ESI stipulation.

   REQUEST FOR PRODUCTION NO. 46:

          All organizational charts depicting the organizational relationship between Samsung
   Electronics Co., Ltd., and Samsung Electronics America, Inc.

   RESPONSE TO RFP NO. 46.

          Samsung incorporates by reference its General Objections. Samsung also objects to this

   Request as vague as it is unclear what “organizational relationship” refers to. Samsung further



                                                   – 54 –
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 88 of 93 PageID #: 1736




   objects to this Request as overly broad, unduly burdensome, not relevant to any party’s claim,

   not proportional to the needs of the case.

          Subject to the foregoing objections, Samsung responds as follows: Samsung will

   produce, on a rolling basis, any non-privileged hardcopy documents and documents from the

   data sources listed in Section II of Samsung’s Disclosures Pursuant to the Court’s Default

   Standard for Discovery located after a reasonable search that are sufficient to show the

   ownership of SEA by SEC, and any non-privileged ESI, if any, collected in accordance with the

   parties’ ESI stipulation.

   REQUEST FOR PRODUCTION NO. 47:

          Documents sufficient to show how either of Defendants provides, sends, ships, transfers,
   imports and/or exports the Accused Products.

   RESPONSE TO RFP NO. 47.

          Samsung incorporates by reference its General Objections. Samsung objects to this

   Request for production as vague, vastly over broad, unduly burdensome, not relevant to any

   party’s claim, not proportional to the needs of the case in that it (a) seeks documents regarding

   “how either of Defendants provides, sends, ships, transfers, imports and/or exports the Accused

   Products” without limits tied to the needs of the case; (b) is not limited in time or geographic

   scope; (c) is directed to activities wholly outside of the U.S.; and (d) seeks documents that are

   unrelated to the technology of the Asserted Patent. Samsung objects that this Request seeks

   documents related to third parties that are subject to a protective order, non-disclosure

   agreement, confidentiality agreement, or other obligation of confidentiality. Regarding third-

   parties, Samsung shall follow the notice procedures set out in its General Objections.

          Subject to the foregoing objections, Samsung responds as follows: As noted, the Request

   as framed is massively overbroad and Samsung thus objects to the Request as propounded.



                                                  – 55 –
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 89 of 93 PageID #: 1737




   Samsung is available to meet and confer with Satius regarding an appropriate narrowing of the

   scope of this Request, if any.

   REQUEST FOR PRODUCTION NO. 48:

          Documents sufficient to show any supervision or control that Samsung Electronics Co.,
   Ltd. exercises over the sale of the Accused Products within the United States.

   RESPONSE TO RFP NO. 48.

          Samsung incorporates by reference its General Objections. Samsung also objects to this

   Request for production as vague, overly broad, unduly burdensome, not relevant to any party’s

   claim, not proportional to the needs of the case as it fails to give any guidance as to what

   “supervision and control” means. Samsung further objects to this Request in that it calls for a

   legal conclusion and is framed around a legal conclusion, thus not providing proper guidance as

   to a request for information.

          Subject to the foregoing objections, Samsung responds as follows: Samsung will

   produce, on a rolling basis, any non-privileged hardcopy documents and documents from the

   data sources listed in Section II of Samsung’s Disclosures Pursuant to the Court’s Default

   Standard for Discovery located after a reasonable search that are sufficient to show the top-level

   corporate organizational structure and ownership of SEA, and any non-privileged ESI, if any,

   collected in accordance with the parties’ ESI stipulation.




                                                  – 56 –
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 90 of 93 PageID #: 1738




    Dated: February 21, 2019       By: /s/ Patrick N. Flynn
                                       Patrick N. Flynn (pflynn@cov.com)
                                       COVINGTON & BURLING LLP
                                       3000 El Camino Real
                                       5 Palo Alto Square
                                       Palo Alto, CA 94306-2112
                                       (650) 632-4700

                                        Richard L. Rainey (rrainey@cov.com)
                                        Brian G. Bieluch (bbieluch@cov.com)
                                        Paul J. Wilson (pwilson@cov.com)
                                        COVINGTON & BURLING LLP
                                        One CityCenter
                                        850 Tenth Street NW
                                        Washington, DC 20001-4956
                                        (202) 662-6000

                                        Gregory S. Nieberg (gnieberg@cov.com)
                                        COVINGTON & BURLING LLP
                                        The New York Times Building
                                        620 Eighth Avenue
                                        New York, NY 10018-1405
                                        (212) 841-1000

                                        Adam W. Poff (No. 3990)
                                        Pilar G. Kraman (No. 5199)
                                        YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                        Rodney Square
                                        1000 North King Street
                                        Wilmington, Delaware 19801
                                        (302) 571-6000
                                        apoff@ycst.com
                                        pkraman@ycst.com

                                        Counsel for Defendants
                                        Samsung Electronics Co., Ltd.
                                        Samsung Electronics America, Inc.




                                       – 57 –
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 91 of 93 PageID #: 1739




                                   CERTIFICATE OF SERVICE

          I, Patrick N. Flynn, hereby certify that on February 21, 2019, I caused a true and correct

   copy of the foregoing document to be served by e-mail upon all counsel of record.



                                                /s/ Patrick N. Flynn
                                                Patrick N. Flynn (pflynn@cov.com)
                                                COVINGTON & BURLING LLP
                                                3000 El Camino Real
                                                5 Palo Alto Square
                                                Palo Alto, CA 94306-2112
                                                (650) 632-4700


                                                Counsel for Defendants
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 92 of 93 PageID #: 1740




                             EXHIBIT 4
Case 1:18-cv-00850-MN-CJB Document 51-1 Filed 08/07/19 Page 93 of 93 PageID #: 1741




            THIS EXHIBIT HAS BEEN
           REDACTED IN ITS ENTIRETY,
